Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 1 of 45
, 29d. CV13546

Revised 03/06 WDNY UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

(Non-Prisoner Context)

All material filed in this Court is now available via the INTERNET. See Pro Se Privacy Notice for further information.

1. CAPTION OF ACTION

 

A. Full Name of Plaintiff: NOTE: if more than one plaintiff files this action and seeks in forma pauperis status, each plaintiff
must submit an in forma pauperis application or the only plaintiff to be considered will be the plaintiff who filed an application.

Kein 0 Smith 07356996? SS*%# OSOF-/960 1-0-8

 

 

-VS-

B. Full Name(s) of Defendant(s) NOTE: Pursuant to Fed.R.Civ.P. 10(a), the names of all parties must appear in the caption.
The court may not consider a claim against anyone not identified in this section as a defendant. Add a separate sheet, if necessary.

_Aleus Vouk beat tral mv tied. 4.

> Shogenun dutlvawis Dest Lampaoy 5
3, See. aHached Shechl Lor meve 6.
O vkendants AGM ES ard Lp or Pedi€s

 

 

  

 

 

2, STATEMENT OF JURISDICTION, VENUE and NATURE OF SUIT
All of these sections MUST be answered

Identify the basis for federal Court jurisdiction over your claim, such as that the United States government is a party to the action, all the
parties reside in different states and therefore you claim diversity jurisdiction, or the claim presents a federal question or arises under
federal law.

A. Basis of Jurisdiction in Federal Court: Hide IZ U, SC Chapter 23- - UO nar ie Pla trees ji In pre

venue en 130 eb Llles b, A Fuk, M, W-17 Feslove tomeratang Gmplont
Use WH 13 -233/ 5A

State why the Western District of New York is the A 2 UL SAL (Ye such as that your claim arises in or the defendant resides
in the 17 westernmost counties of New York State.

B. Reason for Venue in the Western District: Fi He / 5 OSC AS 3 / (ates 2. ettie [ tes, CVAVISHH
tHe 19 vst. 226/ A-Stol hing place Undes Server lleace wi trintert Fo Kl/
Identify the nature of this action, such as thatitis a ivil rights claim, a personal injury or ersonal property (tort) claim, a property rights
fe See b backot., sh ett
4 Nature of Suit: Civil Rig hts, pelsonal in jury din a Ped Sp nel LLopecty

4itte 13 USC Ch 98 (957 Vacke teeving “1254 ibhedine wterstate Comanr true —

Hite iF vse See J513 Acteletins A9Gins bwitness Ui Atedk( ( bStvction of

Jv stiee tHe IY USC Sec ISIS involving Busi nel ok inselance- 1S19 0 bxvuction
o£ Crim wal pnvastigetion of Heal tare pbteacs ttle 18-2391 bWeasonf9382

  
 
 

 
  

  

claim, or whatever it is.
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 2 of 45

+ Mle 19 050229 Provbited Hedwites
Unlauds€ol Conduct to develop or Produce Cheat tend luceprn
4 tle Ug use 23 | TV ado
tle 18 USC A389 Seditions Con piVacy}
Lpleig use Sec 17 ChS/
i tle [S vse See ICS” ampertns loift. Consumer pro das
dite 13 USC A37OR torture
fife 6 Ue Ae | ent hazard foisen chemo!
idle IS use A606 lmmnin fy when Dect resvlts

L , th 37 Penal
tile IB vse oh a |6e patoreretod |
Cray cals | uel ing Aircroet Hiv crak

(ABO
+, tle 1% usc Frood Invalving
ttle 1% osc LY] Conspreacy agarast Rig hdd
7

ay 7/

He lh ose 9
Me IZ use ZIG! Warcrimes

dite i3 usc le Come of Vidlevsedetined pect | crimes
| hep éneval Pp rpis70a¢ |
Atle 1B v5C IS9 relating jo ner Sfete Commerce tact hele
title IS O56 Rolain ty et. movder USC II

21 T id ‘e eer ir

MtlelZ use 3 Hecessoryadle be tact

tite ig USL & Misp vison ot alel> ee h, 7§ 1 xis
4itle /¥ V5 tear = F > phoen vbessfe) free un

t SC. r - ci
FAR I3 USE sy o conage. Obst ng Entoviernent

A ivevett

tHe IR OSC chepler 77 |
ely Ch tee 7/7 Peonage Slavery, and trakbe Ki p
Hic King Persong
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 3 of 45

Defendant(s}:

 

 

13

Court (if federal court. name the district: if state court, name the county}:

 

 

Docket or Index Number:

Lak

 

4, Name of Judge to whom case was assigned:

 

tas
.

The approximate date the action was filec:

 

6. What was the disposition of the case?

Is it still pending? Yes No

 

If not, give the approximate date it was resolved.
~
Disposition (check those statements which apply):
Dismissed (check the statement which indicates why it was dismissed):

____ By court sua sponte as frivolous. malicious or for failing to state a claim
upon which relief can be granted:

_____ By court for failure to prosecute, pay filing fee or otherwise respond to a

court order:

By court due to your voluntary withdrawal of claim;

—

Judgment upon motion or after trial entered for

plaintiff
defendant.

i
i

5, STATEMENT OF CLAIM

Piease note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, just tell the story of what happened and do noi use legal jargon.

Fed.R.Civ.P. 8(a) states that a pleading must contain "a short and plain statement of the claim showing that the pleader is
entitied to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
is that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial.” Simmons Vv. Abruzzo. 49 F.3d 83, 86 (2d Cir. 1995).

Fed. R.Civ.P. 10(b) states that “faJl} averments of claim ... shall be made in numbered paragraphs. the contents of each of
which shall be limited as far a practicable to a single set of ee ode / ;

mm air Loe
A. BERST CLAIM: On (date of the incident) 1009 Oct-Nov >JOIK

defendant (give the name and (if relevant) the position held of each defendant involved in this incident)

ieee eee ee

Peter George Peterson Blackstone. Keel £5 tote Povtnets Vil
Blocks toe g@iup £ne

aad

 

 
7" ekendante Lp, -
Mee eee ee eee eon slone Aeelexioke frfaers
“GREP “eutody plohuebeh ryehelone at lten Glackstone Real Este te Periners VIL Actonyrn
Jpbvcbey eryplolosyintel igenct VOr ARE OF pierce AsKassinetion Messages ncke

"WIL, unto Seventh letter G Symbs le too Pen Fpel lsopen gate o€ Grav.

Rogan numer
integrate) Oclour"e jrnwted liabi/) ky Componys otganized Crime intelligence D,
; e
davs-awere -A-warrk encdbes Aan GE ba iasteee

paAiem Oe laweare exist De-
O Alphabet message Pelawere aligned OGen teed integratio

Encode Woe WY ARE
Ielawere Lime th lich lly @mpan into Reter George fetes 5onf 650 te
7t letter OF 2A Mido £ brewe Og nizedCr mes m be licesL~y g ooo ences {?
Pete ee Mneipiog una Sip Spelling 34 Netter SEE and 24 Gm iines
FE=¥v<0, £4- 0 integrates Spelliyy > 0; SOW, Grid SEW ChB ASSE Ss inate
Codes written into English lng isles vartics Alpha bet inter matron Nomeacles y
analeter merge cryptogre phic (| Y intertes an E/plonagl intelliserce Venert knowledge
0& Alphabet ill alinfluerce over” Statelega] / wer Cede to eHtort ron F// messes C OmbiAE
mule teee Et pronounces militar within Gi" Alahebet letter EF ence/de$ metelGinto
Ejproneje fio Ay oLWit dhe Concea eaGrecce Alphe bet iterary Zeus” Alphabet End (Qint lefher'Z
ens! } u Al phe bot 24" letter End pot numer les Omega Combnes 244 ledter X, info tino
aljnes Gre LN. and W encoding p00 Syrabolto Bonials oncky umber Zand fas
Vv Lethe oth D encgses A 9 nad 1B pre tomboty nknwon So kde erot breece ot"
Se tala Pct leer E bet [ok be oor esert Pooble roo sh temend
o£ Al hebet WC Combines =O tom "Ch bonelana£me
ee eccitmcke Hoods otSpore (ar Geld Ad” letfer 4) e109 Ee pee
Cavin o€ Deeth inregeates A Dawn ok O* fourth letter D by S¥F mn af + _
triple mefsye eucadsf Trecd OJIN © € pated messafe "7 EVO” B45 OWE
: pate 3 at ! Germeme Seldiels andproster
“ww bived poriael O letter Gade triple E Bonel of o
£ la However Greect evl | efsessinate Furg tiomb: nes
Code ivord Error af ext $t FRREC

ror treason Creates 7 iM “a h ¥ LAetion (Combines
ontee lec “5 - 1
née led Caviée e Erte “plot te Caprhucé ti eth

Frwgslon be 8 Cae oY | oe iey
Cpat py O* Cnee into rip 7
Ma tcter’ Z Borrel<0 merges tive Gurvel letters Spelliry SVTOF pronovace ha”
»< Lowk, Slavery Power A damn stretjon against & emenic Morel Foc et veeténtyos,
peti esostire Notte Gorrbing bre Contealed Greece A jobber (tevary oF ARES Comppirtion
Fomnbinetion o€ fede Cryptag repute % «t fapecate Kn owledgec bbe Cons et Crypto elemen|
nw set) foe Wadena Ata Greece 3” d Dimrens ton Alel- bets * dehinitrens kept hidden row
serene 9 Aer Sdonding Jo af Yo secretly o mmoncett wholeF tory Proagnce a Helez0
igncties Noudleyyou" a3”? etter W enerdes / let N=-Oy is aw en 2 ie
igntes Devt eyed a apombbotprerce oad Nemec dd doh "
letter Bunty Oo bonelCide at at ABES pgueletfer A aad lin letter S “Alohebet
ok Aoklettes P/oso€ ©; V, V, ond WV Hen X Fred fort At Dé of 'D ‘fou rt
better D bytusyo tH ealetter trie F assassineke wetness Pr fy stem wns é
Alpin be4 a ie as 200 toed 1 letter XK aad Omega vats 006 fry te
Ptord a sfioai v i rok Alphebed Wordave sta ged Germauc heed of sel img
nether kX prentordt = Yo-cHo Lbzel Powers ade be prosecrte evi (

henrtoved lether ~ pyrG OF fh Foyt AG regea Tom
Rt Aare: 5 ORE Do, cores forte ; rege b a€vaknoon Jobber
a Bo on hd» olda I alp NAobh: é
BM DelercdentC 19-cv- ;
iv WBE VG ASS4 FPG Document1 Filed 10/03/19 Page 5 of 45

6 eit oreece Espronage Ueréuce Core (30 vd tocl aad ExtocPeX ort Compesiten
Saellirg OWE aris within Rae ledfe3s messege OO OAM A EFE friple E yaitesretef
a5 east ARE OE rere O " omb inet de letter 13 ot R spelling ARE=ROFE
O V Coaspiva cy lode Oto /09 © toe MA a a tWe Y jettersot piers € ferbun al
E~ 43 eps OEP OFA BED E,and No Prarce M “Ue “ and 13 mn gps mesape Fiéfh le tHe,
UV and ov blo“ Combine Paced two U leHary clecte D* hyuetecath Ce
Owe “vakes Too Vetter wilhbitth letter E prodoces cnkermetion triple ebun
08a. 14 ether plrodes 4w5V “leYers Pronovuced Povbleyav OWE Merging Gree
Desigmteapremyes o€ Lu [ (319 Lette "A Symbolic penalty of Evil Wdacfe re9l)
G Herne ng Mu mbered Mecning end HIP he bef moenivy Pellag Ants bi 'O” Knowledge
Lark biokec (12 {Das pronounced D0Se dat bie Lic tedden A ]phe bet py leffe rth

Oleg Gevseo€ DecdaCy acealed by wey LOmUSI0 WJO-vission ftedemnenst NO-
rf Dovble You=Ipy Stade Keprejen tative positioned tort VEeesen A lyahe tmesye &
m(| £ dee CE =z E Silt ledferot Coda glpmebet revel provides (deen Vacked Hedy
Powers Hough Stage Wevs | Ope rhunty t o actort M6 fe ( Nofione [ Alews f vi Cho ctiey
take Charge belore oes cde G5 eyitttaun hidden Moved Serious cryptogrp we omnes Code
Hredis inte tho S'S 2 i-Ates Sf <9 vsage-t0 Sectetl, Forms secret or, panizce ve
Joeminyly Jingle Entity Coaceals {eceableGreece- Arab lebese 77 arigin combines edsein DOA
7 eve varkies, one, Lesmall = (Zone, Vo Combines prosecetin lode into vent Oe OF TO=Oesee
IWVO 200 D by toa o€ Winter retin Messy mg Forma boas Alert we heh cole th
Vddeo Alphettliagoushe'5 method! oL Greece Organi rehefim L945 ens fp 4 A “ade lethes
5(eece Gods inkerenchionpronosnces Entihy Daccptea N=t= t'Gomb ines Ci) 4S CO 7 On ef
(Jencores assassinate Emason Fuso spell Enti-ty” then Nort trond Y 9 “ Nohetd :
Ancodes beer Cryptology pierce Eo tleesory Combines Bovia Code leter E o€ hyena t , Vv | ath 7
fetter F Mo bottom Seet ian pranovac i's Fo' within Pa“ Sound merges Lot letter f Cai ee ies
und HEA Deena € Dos vaikes natihiotre messafe OOF ence des F)1=i1 cogurwntit On stale
Jom Wioral German e tie ty S Infect tor Freedom o€ Avab-Greec€ @\ [ Lenyarve Le
Vanhetten project Hellskifchen <ATE and Heil) Gate = adorn Word As fesiere ito ™
Poe ee ethas Ue Coaus mate gr ian Alo Conception lowthin A hebet letters

af Kriown Oecrapted pronounces

‘oltef~e jane@ hidden Meanin wirtten mito Mailas
igen cwraassashinede “A- GAS | OWE § a (7rosecete. Grex

ondity <N-t-t Com bives (ifas Code y
Ploy t as est pa 25% letter ¥ cadres Pierce irtresenaadr sels Why meget}
tphches core Proenida Whole £ burial o€ F744 letter Kye bene ot Ne Borel
pect ypted © Endy GSS afr nile holretermaete Crete Prolts o€ Wor encose the. sforle
Rep res ; Hoc inte indepenterdt eastence Tor Stele. lope | powrsf Lede fa Greecé o on.
(Zed on hase preomse's +o avvel Ecantacned” pacviduel becomes a op ye Comabine f Hers
G ponky ot pierce as enst SaSSe8-T hh ARO eee VW Ma fettoue olette
prone avid $rapr letter F Combines Stetews A Nal tnpleE mening proaranel

oyu Second” gt 23 “Sledpes Girl Shel
spells SPY pierce Vv rate 3 dette 2VoWWV, FEE, endo) ot 2Y%/eHe

{ OWE foc tleaen im { - ‘
oot “om “4g he no soil 02 nt ted'Z SLES hregnso€ Bude J en codes haguistic (ord
Coo rawert F 20'S ow k ae CO" Adem o£ C2 fon tth letter O and Cc Jee hag triple E Lode
SEL ANASEA Combines thier Cle tess Gudsl£ Jon ot Zev Ge sot Werther: Rains fein
Nriale Ponevrued Bade Lot Birdy} fergn)
Ow 19-cv- |
Mt dekerat Rigel en” peje Document 1 Filed 10/03/19 Page 6 of 45

Corabines Spelling Coordinate witun taple F assesSine de unties Dine and Ate
Su€hue Coondinete leter A exist speiln f Coordinate oF Message ASSESS ate 45 Ding
IS o€ Hteand Combines Aidden tomb 3€ Greece. Unknow attacks “Spells Mtomdtin)
Meaning LOWE ‘o€ Greece Eipionape Mesfap & Ara VWereece/Phoeniciq ows
for Secretly Coordinates ratormetion written Series Alohabepspelisthicd le Hep
C SEE and SEA Combine lope |poweds top rosecite thet Cede parfesimete effet
Cri me Story News intesretion Combines Spelling Coorawmate MEeSS$age c€ leffe rs Cz
SEE OG rate~OWE ARE O:N-A ban o€ Oz €)p, F20€-L owl E-OF inGimetian
4SSesstrecle Loach Coordunebe by Syston Eng liyh linguist es Aiphehet inbepretes Tob ts

O€ (or into Peter Geape Peter Son detigneted Bleck Store fect Etrte Fortneys ZAI Gmbine
k Auenv'e Menh atten ALY 10027 forme;

Sesenth lett, Gand g twidtun Addvess 245 Lor

adbvess o£ Ambassador Hote] Fs SerbAveave Men hellan MY, Encobes 372, yong FA
let SB, ¢, D, and Z inte Gacecled termine logy Alplabet Ca de A Mam of OF
OHO Do cd KecordS mbites Code Ewbass y pronounced M-B-Ctatenehune/
erlere integration “e ol inter nationel porhwey Combine d Fark ond Embesty§ Vor Id-
Vide AS Cx 54 Carrol tontese$ Zip Code 75007 with Seven ORAM Dem of pien
ind S entvbe.s Plevee Opens gateo € Grave Conste [ le-ther GC Combines OOE/Oo oO
Borel Code UuGes Spelling Cavvolton = Fee ARE DARED ARE OWE’ VO
Tonzlog of DathO =N=O = VE, 0,O-OMEs eas a4 letter X meenia
Numevatepy ond lofer-000 (020, W= O,andb-teirt lether O= A Demot OF

Fexedpoind of Ay /elfe foo V letters Sxpad Symbo lied peevfarrows hted Pierce Mere
JOWonr Pierce’ bith Lil letter Eo £ko men Mumba STV Alphc bet Cabe UsazEe il* letj,
K Combine/ Romante gzllpatred Lava i vac eg iff =] cs € immvnity Esce pe Ot Dect,
in d4yeclon Jena iby entebe Wenise SOOl trterne trone| Parke yY oor Vietter D Codes
A Dawe €O'by Ldiy of Sythern integrate en Small Alphe betlefter L= one and SO-VYO
rncedes YO6| as erst A Demo € 00k Yr leffer'O” the A wtO-OWF Zero leptove

LV Codes OF =O LEO OCOVVO= Alphe but ARES 50 o€ L8 Cede
Nor anetin Citodes 3 Y 6 Perk Avenie Assagnete betere Feri note thogvetes
Motel G Combiaes 57 safh letter F No Bore [Cogture r€ Greece Expionge roktyo€
we 6,0, F Alphabet letter ynean CE aSsesirute Pack=treeslog o€ Mech=)o"
Chet) Garheldassessimebon Rs Freshest ado hmesG@de Zo letter O40
Dobler, vy intormstion hele Yh Enclosy re“ integ? wbes ARES Geb 1 Wen 4 lphobet series
Lor letter H) precedes Viv, rdw) “mapmerjg ELL (000 a hOnge within 2m better
x £j ced points aSfassine ke bele/e Coptvrca by lege lfo wer f lateaded for more (Perma ni.
Society by Uaced Seles prokesies Clawn 6b jor € Deore Hy Comberes 245° fack Avene and (ode
vor sain vassader Hotel to olen Alpine bat 3°38, 9M yand filth tether cP f Adahrteitel L ve
mkoes Gif Zi Spells Alo ok Wand K Combines Gpetliay Knows AI=Ofremse disigned UY)
1eO)0n Loorbiees Em bess y pronauneed AGC Alhe het messagl A’ letter B east one andthice
One Gemeton Setter M2d™ letter Band O1E three = V0 ond Wace OTT) Wola
syv0 Dovble You Veversta W = Alpe let sommes Series A,8,6,0 =v, vo CD20 se yp

ry r0+0-0E= OEFO osifinele (odeok OO precce mesfege od Legal fOOLO vie
FON Delead
Cy 54 Gr. oa SPyhy
Gecmens ee encodes 0 CPE PAPE »
I eck & My ee Soeinn prevent $Document 1
ew e eoirnet ae Neoing morale esc Filed LO/03/1
Vi / : ; & 9
yi SEE A er ete Nee ck pe mngherneri
levels C ame daly Dead ode wjutice ernie ¥
loge 2 eG G4 : nove 7 epe_S
ae ‘ee ta oe pee n b one E=:6 « or rege hope _ Feteet | lead
bo uM WN a : ve an ve I-O EF] me iy
i A His en fretted praia DEED nis Ane, c.
che (ved ened. 7 ented punta Y i} e(#) Alp hn 5 er vera Berman rd
de/municts Spee ar a Lr Ee ya i Nnecaicios
ct enh bee W scone Bri ieaetige?
bone outs, C, ley ie ihre 0 aad {TCCK. meg a
soe (codecs Dood rit Ciotod ices tb viet
fe: Spe v , 6% cv 3 & yeLoV
ig fe al ee sore Ena fs lagi ke
re irate an peeps | a
nego oe ee ‘ + de. DES arwct mee A ey Zea
Zac Fomenyety Mee Espione etter OD ise fo engage © Pil t bese fhe le buria
} gf A59GG% ai k gil gt Engltsh 9 Ex te ge EIpion’y wo illese ef
jiotnom O acte A-3,4 [artes Sif liesguist tortie [EP je VEaZ spe | ees
21 nn Oe gd ye got oe Conces tere PE Cee akederta ve
4o0\ end Codes Dect bulfot fonk! A, cn ondl, te tee yee Hotes
fete ee fone" f i ee Co toe at Al- sa WX cvetly tap hole Styeth
ABC 22 oh inte Bes JF mndtel G does eA pera0 why Zeus opel paw
n€ G fironaced im ip leadwerd Ce Hengnates COnrted Ste O Loe aspen ot tv
Espe nse 8 cetter anes grb ye re 34S OC A eee
pounced? el OY roles - yal fer 53 oY <O L GSS. Etec tr
Alo F, ') Gpsaginetier {i gy C00 otters Corb a andl = spin ebe led 2250
wk root Pros £, ' geretice ¥ B jsid eal e etl f GE sTEsTer . tot. M
Van encores Phe ° fat Fepsces ever Sed. p Je den reat wot te bets 60 ete OL”
coe se pee gion shut conte
ifver ACRe i ert \ otk & “No Ge eli ey “0 " aS cry, 7
ent l econ PE arte Sider ”
( lCovt: y hi “ae per
oA were Cork oA TANS inter: greece Widder? panre pabnic sonal t
he EVE Asrasanate ; A aw Ot 7. flings Aly duse ccd crime K rp ane
hee enone hu ieee lo EPC ve for teas ae guise he sell ben love
eta ether wn EAs Ss alpoabet FEL 34.9 en ya pgprea-Gust let ete
ethers Com  medle apne onl GE ence o an at? gee M Domo re
liste plete puerc veep oe Dee
Boral | Double yov ¢ CONE AL 1
wotiad oF edi uh aire lette rgaatzed
prrassinere wil 1 iden 3-00 tea
Cornbis ~ ness) 4 TOVEae
nes Emiss - ja egret : fe
ton Fymh eres Ala.wnt
“p5685 splicotle)
nett betove

Pivet
piracy ornepo reek heh
uv-) “I chi eve
: atric frac
LS CLI ” fa 0 45.
5¢ Suma Sassi Ae
x aohueue , st
“ ple E
fun
Kris So/derS

ile
Gal kK
(ling of Gtned
12.6
- ece tomb
vA E oa
FO; PeCerdont4 Pode lG Sth PEZLCE Filed 10/03/19 Page 8 of 45
I$ third third E 0€ legal powers Capture cove Arab = ARE OA, B= V,VOIV 20
endadran OF O00 Coptuced Preaek (yo ¢ ce. Alphabet messaging Syste wean .
mill EteacE into E Speuls Phoemca «3 exist FOES -
wt FOE= NO pierce by logalpow

tn dbroncd atjessebe OL Alphabet Code No Prosecutiin a ie

reek ESf4sfSinetesZ=OLE Alp © Projecctiwan o€ £iu | Greece
tomb ofuaknow n SoHlest isthud E pierce Foe fremises destpneted fo Gey, :
Nationalheagership Undies Phaenca Alphabet series End iat 2'= Zev sand % ,
ARE meget Greece pr»the eg Universe = VO, Verse © Greece Gods orien
Lor Sicty letker£ "No Feets of Bunel byomussien aad Emission Ainth Lette,
Cj) Produces message OFEO Cede State Gil legal fewerS 1S O MUSION OM ISfi0 Hof Fects

 

is Code bord Crzptolegy'5 Rip and fear meaning Cry ant hidden the OLe9 o€ Decth or
1 Shek Alphebet Code J ote Meaniny Rob IRew Alole bes

Greece 455Qsiut 6
Code, and F=Wo Coptwed vseot Helin ead it letfer Kz Represenf atwe Went
€6 Aommounty (Ap antto ie iL asporson testo tohen Breatiiag Combines Fusion
ot Poca: ATE? 8) hen assassiacte occurs OFFO becomes OELO and Net OvvG
Lega lfpowevs Find Omer é and X End paest letfer'Z “= thy = Zev ASOVER 2.
Did Code 79S Pack Avewe Manhatten teyretey Hell's Keteherand Hell's Gete
late idiom assassineb o€ aff ond pamniey A-ZA-S {Cw ZS vuties ATL and 7.
letter Pr ond H il 91(cortus ARES RRE 'S =SS Alphabet fea es aortetier(t)
to 9 le-ther th ana Ze$ Ent Pourt ot Alphebet tnferrietia a treetes pp toleey
fodeporring foerig/ Pro tro € loc y Waitin Zee! rnterna tions | Parkway
rarrallonteseslom nes Zipcode? S00 Tinto Jeventh core Reneul FirspardS being
pierce tor treasonun kes Su€li x OOF ZI pee 5 Last Comte l ledger’
Alphebes Series CP en Gate ot Greece S¢mbo ere ape doe, etunknown Soldte,
Hen Would be Clofed eee pewehen ght fro ts 4 dee Cust Be niel rCFreeck
Igaarzea Crime Coptuvesintellipence Y vitten Cv zptolezy of Pease € hidhen
rommonieattoa f KIL EmiSE Zep Code 715007 ungies OO warctten a 2 oeaten east
Fyotynaye cr pplokepy See AREO” AREO" O° VO,VO 00 Combines "be vaCed Ms "hie 4
Suttiy aud pierce 0 £ Emission Keeps open gete ok brave Greect o~ OU, be Teck £
aLenknounSs dus encedes mrtel G (rto# bohohe Sratgletter V2’ ora lok
esc Esp ouge f tok ob et (FY letter (S2O End Por ace 2g¢ encore pe lag
na=E= O, N=0, O=A Newn of CO Noy ture OY ee Cae; hed, i
orden C7 ptolory 000 End point Cop ture Arotit £ Oa oe ort spelled by
ode Extort Gacse o€ fetta Burté [ek Germeni¢ ee ! Che ve fies Fi, B,C, 0-E
bullin My BC, f ransunces Ein bo tS y Cwines SEE / vo . ILL ALE-EA
soellsthivdlether< “unto lepel Pow er- FIEL, MPa (p18 Wer $ = SEA, Sa5on 2 Jee
feigns of Lu Stop move Ly osdtct unrkies Aang Reins, Bndelend Bndle ovgasy
within Sel King Uhroog At ilegg/ vse

‘0 ftop Motions = melel@ Wremuses
£ Action encodes pared Peter b Peterson oad Fi fephin SchesetZman idlov,

‘ev into Crete Spells Pe ter = Heree st L£1E aVe'0 Code o€ OW 4y,
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 9 of 45

did the following to me (Orieity State what each defendant named above did}: mé ¢ Bon k adned the dichar, egtmy
Might fo access ben ¢ 2x15 tommy) wctens k

 
 
 
 

   
     

 
    

 

 

ot
§ exis FE Spinnas e : ) rir the they tNartne; j WY g
HAIL Pynoves Cun barikin ¢ Serv wast aes hy (ow uabioa £, Vert mek
ANNO VE OTL imsy setict SA HSS CLI WES fhones Vink ehlei mond, fanart dbonne
BY, tHe Ww Me, SS tut Ve ‘0a msi Stele f rests hifives DE

 

fe £710 “ef
Les Gl pwe TSUN Ades the Expinaaye Larceo Corbet tiime Ne tp “ill wes to oe inaleé

The federal basis for this claim is:

 

 

State briefly exactly what you want the Court to do for you. Make no legal arguments and cite no cases or Statutes:

 

 

 

gn 9 |
B. SEGCOND CLAIM: On (date of the incident) 20 0 B-2Ol A

defendant (give the name and (if relevant) Dosition held of each defendant involved in this incident)

the Bl bck Stone, Group Roh fatleschs ¢ CEO

 

 

did the following to me (briefly state viet each defendant named above did):

Bowmensville Al ¥ [Yode 12 F, lint fa fled Roctiaa Am
Cow

 
  
  

  

  

 

  

The federal basis for this claim is: O4 Sty Si iv

Lyptpecup hic Vv perience’ s Nysug
Colle We PVOvP ive O€ NY ALG AS O48 of jnito/m, ton Cisen Sov if $ ele Exproneye
State briefly exactly what you want the Court to de for you. Make no legal ar. guments and cite no cases or Coctiny SAief arte

POjE

 

 

 

If you have additional claims, use the above format to set them out on additional sheets of paper.
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 10 of 45

Defendant(s):

 

 

2. Court (if federal court, name the district; if state court, name the county): E: rye.

 

Docket or Index Number: /7 CV /A rhi We VEC A Ca ca CU) dea ce in Cour ¢
Name of Judge to whom case was assigned:
The approximate date the action was filed:__( *) ct A T, a oO / ?

What was the disposition of the case?

 

Nn nA FP WwW

 

 

 

 

 

Is it still pending? Ye N
If not, give the approximate date it was resolved. WN. tUer cf / / Oi} ect do pet oat ent

Disposition (check those statements which apply): Cas e-£ / d Not by Oobetole, f- F: f.

Dismissed (check the statement which indicates why it was dismissed): Zl oces Te%<e 4

[| By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;
[| By court for failure to prosecute, pay filing fee or otherwise respond to a

 

 

 

 

 

court order
[| By court due to your voluntary withdrawal of claim;

[| Judgment upon motion or after trial entered for

 

plaintiff
defendant.

 

 

 

 

5. STATEMENT OF CLAIM

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, just tell the story of what happened and do not use legal jargon.

Fed.R.Civ.P. 8(a) states that a pleading must contain "a short and plain statement of the claim showing that the pleader is
entitled to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
is that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).

Fed.R.Civ.P. 10(b) states that “[a]ll averments of claim ... shall be made in numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

 

A. FIRST CLAIM: On (date of the incident) Se ee Abhache d Sheets >

defendant (give the name and (if relevant) the position held of each defendant involved in this incident)

 

 

WW
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 11 of 45

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: To list additional plaintiffs, use this format on another sheet of paper.

 

 

Name of First Plaintiff:
Present Address:

 

 

 

Name of Second Plaintiff:
Present Address:

 

 

 

DEFENDANT’S INFORMATION NOTE: 1o list additional defendants, use this format on another sheet of paper.

Name of First Defendant:

 

Official Position of Defendant (if relevant):
Address of Defendant:

 

 

 

Name of Second Defendant:

 

Official Position of Defendant (if relevant):
Address of Defendant:

 

 

 

Name of Third Defendant:
Official Position of Defendant (if relevant):
Address of Defendant:

 

 

 

 

 

4. PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A. Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?

ve | nodX<| Nevey hela Court Date.

If Yes, complete the next section. NOTE: [f-you have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

 

 

 

 

 
  
   

1. Name(s) of the parties to this other lawsuit:
Plaintiff(s). Fort Hood 4 ey
IS (el J 2.

  
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 12 of 45

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: To list additional plaintiffs, use this format on another sheet of paper

Name of First Plaintiff. Kevial P Sinith O7 2.S46 SKBAZ SS Dob S-S-E6

Present Address:

Name of Second Plaintiff: N, L A

Present Address:

 

 

 

 

 

DEFENDANT’S INFORMATION NOTE: To list additional  Eard use this format on another sheet of paper.

Name of First Defendant: Sher wi V\ intl | laynS (0 ¥A0 nude Hae dg Je asters

Official Position of Defendant (if relevant): de hy G Mori Ki $ Prec id ok t aA

Address oN atti LO] W D rot pac AVEN Ue Al. \/ Cleveland Chic
TAS (Alle) Se AOWO

Name of Second Defendant: VA fan ei Ro bin JO)

Official Position of Defendant (if relevant): CE/) New York (en tre | Mu tugl

Address of Defendant: LA04 Centre| Ea ZG La: $3 t
Edmestoy ALEW York 13335

Name of Third Defendant: there “y Reicl Ly Sollec; to

Official Position of Defendant (if relevant): Cla | WM S E xtw\te jer } l

Address of Defendant: [$79 Centra! E la Za East
Edimeston NEW york /3335~

 

a t

 

 

 

4, PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A. Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?

Yes No

 

 

If Yes. complete the next section. NOTE: If you have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

1, Name(s) of the parties to this other lawsuit:
Plaintiff(s):

 

 

Bo
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 13 of 45

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: 7o list additional plaintiffs, use this format on another sheet of paper.
Name of First Plaintiff.
Present Address:

 

 

 

Name of Second Plaintiff:
Present Address:

 

 

 

DEFENDANT’S INFORMATION NOTE: 1o list additional defendants, use this format on another sheet of paper.
Name othe Oondant: § tev tn A Ka Gandara
Official Position of Defendant (if relevanty. Chie’ Ev ecutive o€hicer metrm 20 [tan [te
Address of Defendant: 200 he cK Aiznwe.
Man hat; vn New York /Olbb6

Name of = FLtth Defendant: MG {H lew We ad

Official Position of Defendant i relevant): & rFeVveMmMOar

Address of f Defendant:_(X. aA 3 Car ay Avenve
Cheyenne Wyoming BACOL

Name of Berd Defendant ‘Allew Joseph Ej =H

Official Position of Defendant (if relevant): Fi oder al Ju de ge 2 al la ‘ teas

Address of Defendant: L/00 } Cine "oC ste’ €" t Re wy LATA
Dallas Texas 7S AYZ

 

 

 

 

 

4. PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A. Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?
Yes No

eee ee

If Yes. complete the next section. NOTE: Ifyou have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

1. Name(s) of the parties to this other lawsuit:
Plaintiff(s):

 

 

th
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 14 of 45

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: 17o lis: additional plaintiffs, use this format on another sheet of paper.
Name of First Plaintiff:
Present Address:

 

 

 

 

are of Second Plaintiff:

Present Address:

 

 

 

DEFENDANT’S INFORMATION NOTE: 1o list additional defendants, use this format on another sheet of paper.

Name of pee een Andceus C VOMO2

Official Position of Defendant (if relevant) y G Wen er NM Li) V2 LK 5 tG fe

Address of Defendant: E- Zz fos CC MEAS Ponda. yc @ Neus York Sta te th VYeHid cy tolls

Department Lo. Box (5187 Albansy NY 42212" 5787
name of Sete endant: Chrysler Group LLC FCA Nloyth Americe Ha ldongs LLC

Official Position of Defendant (if relevant’: mM vohwe | Man | Ly (. E¢ f)
Address of Defendant: /G6() Chry slec.d rive
Av bern His, Mi, SE 3G

Name of Mel ne Volks Wager, Group ot Ames icG
Official Position of Defendant nt (if relevant): S tel! Kee G h CL 2 A H in {ith J. Wo¢ be ken

Address of Defendant:

 

 
 

 

4. PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A, Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?
Yes No

eee TO eee

If Yes. complete the next section, NOTE: If vou have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

1. Name(s) of the parties to this other lawsuit:

Plaintiffs):

 

 

bo
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 15 of 45

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: 7o list additional piaintiffs, use this format on another sheet of paper.
Name of First Plaintiff:
Present Address:

 

 

 

Name of Second Plaintiff:

 

Present Address:

 

 

DEFENDANT’S INFORMATION NOTE: o list additional defendants, use this format on another sheet of paper.
Name of: Te obe Giant Ho me_D £p of

Official Position of Defendant (if relevant): C c l €G Mm Enea ~ C WZ,

Address of Defendant: s t

Ateata Georgia 20 339- ‘O24
Name of Seedea Db Gendant: Lowes! c M‘Adems CVerizon Commva ication)

Official Position of Defendant (if relevant): Pp (cy iden t

 

 

 

  
  

 

 

 

Address of Defendant: ‘ vogter¢
72 | fF avk /0Opd7
Per Lh 7 1.
Name often Deedene St fol | 0. Fam. ly mM H | )

Official Position of Defendant (if relevant): ( Wi of, 45 {mi l hol / ud S4 /

Address of Defendant: R VA One [ alee Sout, WILL tec n Bi V

West Senemn, Vew York 1432Y

 

 

 

 

4, PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A. Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?
Yes No

eee

 

If Yes. complete the next section. NOTE: If you have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

1, Name(s) of the parties to this other lawsuit:
Plaintiffs):

 

 

Po
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 16 of 45

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: To list additional plaintiffs, use this format on another sheet of paper.
Name of First Plaintiff:
Present Address:

 

 

 

Name of Second Plaintiff:

 

Present Address:

 

 

DEFENDANT’S INFORMATION NOTE: To list additional defendants, use this format on another sheet of paper
emia [Aral erly Clavk Scott tissues Bliet LLC
Official Position of Defendant (if relevant):__Y] icha zl HS u/ fvE
Address of Defendant: K imb ex! y L 1 ads k Cs YP va be 4

YoIN, Lake Street Meen ah (SistonsinS4 457

Name of ean Chryslec Cont tol San tender 2 Presidente

Official Position of Defendant (if relevant):__(77| chee | Manle Z CEQ Richard Morr ir
Address of Defendant: Do dg ef Chrysler Covpo rattan C Cx tal - chy y ster)

LE RO ihe slen Drive Avbven Adti[s michigan 48320
ett fe ma
Name of Derbefeoiane Hon 4 Real Estite Co Your ic te
Official Position of Defendant (if relevant): p. ober’ - Ho A. $ ¢ E OD

Address of Defendant: He Unt Keel Ej tafe, Lf ? 0 Dick. Aoed
Depo.» Nau) Yok 17073

  

Name of

 

 

 

 

4, PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A. Have you begun any other lawsuits in state or federal court dealing with the same facts invoived in this action?
Yes No

If Yes. complete the next section. NOTE: If vou have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

1. Name(s) of the parties to this other lawsuit:
Plaintifi(s):

 

 

to
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 17 of 45

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: 7o list additional plaintiffs, use this format on another sheet of paper.
Name of First Plaintiff:
Present Address:

 

 

 

Name of Second Plaintiff:

 

Present Address:

 

 

DEFENDANT’S INFORMATION NOTE: fo list additional defendants, use this format on another sheet of paper. |
Name of Bars Gefendant: Flovide (avecnar Ron Oe Séntis Couseot action
Official Position of Defendant (if relevant):_Aempved Scott (317 wel From ollie (CaS )
Address of Defendant: Stade Caota] FOOCLMGA re. st CL ¢

— fellahassee Florida SA37%-000l VSO J 19737

Name of Second Defendant: Social 20K hy OCLice Flovids dalla hes Ce
Official Position of Defendant (if relevant): Maat cy Ge ti y h if [ C C jot prt i did ett
Address of Defendant: NOOK 0 id St Avsusting Ra

tatlohessec, Flock. 32301

4
Name of Le ant { 5 (EG tect G

rj
Official Position of Defendant (if a ant): C ace @ af P, wt [; C},
Address of Defendant: Prez ee PPK 2 5 rd Str €¢: ot

 

4, PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A. Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?
Yes No

 

If Yes. complete the next section. NOTE: Jf you have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

l. Name(s) of the parties to this other lawsuit:
Plaintiff(s}:

 

 

‘>
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 18 of 45

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: To list additional plaintiffs, use this format on another sheet of paper.

Name of First Plaintiff:

 

Present Address:

 

 

Name of Second Plaintiff:

 

Present Address:

 

 

DEFENDANT’S INFORMATION NOTE: 1o list additional defendants, use this format on another sheet of paper.
Name of Ze Detbntent, mM B+ Bank Heche msker Mond beckuret tre her dnd tyys ft Bank
Official Position of Defendant (if relevant): Aen £. F. Jones M £ t B. CH Y Ke
Address of Defendant: ME t Pla Liz Formey~ ox Ewat Sworn Street [bulhele ALY.
Butdelo Mew York 17202
$n

Name of see. Res Root Inn (2: (picky Ob¢(L,
Official Position of Defendant (if relevant): Antwan Alernrer CEO = Jan /E20 tt Made Met; dent
Address of Defendant:__/ Z/ — (Jal ty A Pa v koe “

New Albin, 0Hu 43054

Name of Esha ant_[MVo bel (o Pele bee cee Peterson Blac\h Sko ag,
Official Position of Defendant (if relevant}: R ob P. a l | é Sth¢ Stephen A Schwar tej man
Address of Defendant: _ Cem Co v pore’ de oChire motel G Addvect F oo / mrernetione|

birky ess Cayral torn , 42xEC ZS 20 2 Headguerlevs >
ad | Manhe than ALY.

i hE a rrr

4

4, PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
Aue Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?
Yes No

If Yes. complete the next section. NOTE: If vou have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

1. Name(s) of the parties to this other lawsuit:
Plaintifi(s):

 

 

Fo
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 19 of 45

Wwillron ¢ wer
75? A11%000

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: To lis: additional plaintiffs, use this format on another sheet of paper.
Name of First Plaintiff:

Present Address:

 

 

 

Name of Second Plaintiff:

 

Present Address:

 

 

DEFENDANT’S EEE MATION NOTE: To list additional defendants, use this format on another sheet of paper.
Name of Bieerthten dst Lo ri De “spon ZQ

Official Position of Defendant (if relevant}:_{/ et CLG NE. Bene & ts Advi S0L
Address of Defendant: GI 60 South Pack Avenue Vppe lev ef

Himburo New York [yo7s  __ 7/6 G79 611

— wburg Neu York | , | Cok

Name of Seeerrd Defendant: i / L. @ L da PeSist
Official Position of Defendant (if relevant): EL bo,
Address of Defendant:

 

 

        
   

    

 

 

297"
Name of wh Defendant: Roh gr - G ches
Official Position of Defendant (if relevant): Secre e bass 0 { he Le CAS 6 :

Address of Defendant: p O. Box £2 as : Chaa CE, Lot o £ Clleg €&

bsilliaua Gad Mary Wilharmpherg Ve WELALG A3Z/Z 7

 

 

 

 

4, PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A. Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?
Yes No

eee eee

If Yes. complete the next section. NOTE: If pou have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

l. Name(s) of the parties to this. other lawsuit:
Plaintiff(s):

 

 

to)
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 20 of 45

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: 1o list additional plaintiffs, use this format on another sheet of paper.
Name of First Plaintiff:

Present Address:

 

 

 

Name of Second Plaintiff:

 

Present Address:

 

 

DEFENDANT’S INFORMATION NOTE: 1o list additional al defendants. use this format on another sheet of paper.
Name of.Eiest Drenden: 0 A. les Cou. i be. 8 Los of bef i, (Ga vii Li: tig ry
Official Position of Defendant (if relevant). Med 4 Mess (ener. WMenares”
Address of Defendant O 41.8. Conba x4 Peer kt) toy
[ft ving beyas 162
oe _

fo

Name or ce botendan: i dil [racers jv atle € fh din, sche als
Official Position of Defendant af relevant): S penteadeant Hrword Sin. tA
Address of Defendant:__/ 0%. 5 (é5e7 Koel

_foit Am weak Seal york [40>
aT -
Name of Firtrd Defendant: R (<& rayd V. 5 pt ue

Official Position of Defendant {if relevant): Sec it t Eexf so ar Sis y
Address of Defendant: QO. CG ct € Sete ede ¥ 7 f? a Mig ie
1000 plavy F eatasae, Avon ms FD CSA

_

 

4, PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A. Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?
Yes No

If Yes. complete the next section. NOTE: If vou have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

L. Name(s) of the parties to this other lawsuit:
Plaintiff(s):

 

 

fo
PBrth DeledenfEddeh Be : :
Wn iB eo ba Senet eed ire | pas
Frou aCryptographt® Sovce infesgtote pel valves ne peas asta nd Vee : Chie
nes enc ned gy MCSIGEC ¥ riot

Reigns o€ 2eus by methshot Aiphebet letters Series
4 Won by 27 tem

Greece Gods Wr Hur Spellirag Won merpeS NN wate one f foneuncé
6 Combine leittes A= |, Fe3, aed

OL verse inter ates Worthen Rains, Reus, aad Regn A

G=7 Merging ARES Grdo€ Wat into Regris 0 € 5fute births and Aiphehet Cede unties

Dosceahesy Secvet ly Pesterd MN etionel legelP nwest Under the Eyreeot Cpfertio a dy

lower Notional Sfe 4a fvwers f Sh in Rank theory loss of Legal Sepper FONANS F/f
Numeral | alte: bina MeVGe le boyy hidden Mezn tr Sf L See remount; Conbines
aa bode, Is beinetion / Pose ato Dovblyyod Stet te pot wW: Alphe bet Enciphe

Imterg votes letter MEF bank encodes Stete Repwesentotve erlorted fo a lower

Ct) [ogo ECr0sf wrteven et

PoSttton 0 € Stile legal powers bymedhod 20%" we
bligatis to Present fite thivugh
 Ellicett loogees

lespoesible Lor Geamonie RY) Jdiews Dea ths’ havirs Oo

Nibley ot mliteny forces Onikie) bf Bonbon b+ ne pe onenclega vhepretes
CUA and agle St tects Not land Lem abe ten /; [Poa $ vert frhall, noniey in: : ‘¢
, Holland Leonpeny/né fe Hen does Ho to ner dAlphedet Hey |

Ho Ce Le
mbes COdeFl nso One losg 0 Clepe | pewes
aatotie +404 lower

(Dashey tn St, ond Jace 50°
Mep zing Jebtesen ivvtp thd iether w ~enesgyrtion JOE
Se pport of vated Sfates to Greece C5ponreyé Lortes postiers stete her” Bee -
fostlon 43 eA st English ferguis tock encide Word Cleev¢ ato Evglith hagess est fend lett
Co ypells Fee Tea O° dy Wer premue owl Lor tear Stole Agavesend <Fre lee he der Wy
0€ Duty 45 cvast Alphabet Series Caeser AALS Combueed ARE oon yet mecprrg Covel
logfrece rd ot Oects J, v,andw Cte Alababet Devries ? c og Teg oulle
Yuu aches tledon ato sistleler U wd letter V Alphebet meipg eee * A Aes
and two within Too [xt letfer you Not pam ye fp letter aa Bae
Dotonds DdSe ¢/ pafegrates | lase=ilt Jee’ Coma 5 Om oe metion iat eke
letter Vfrceatioo pours meowucas sllepel Kallis OM pid eavelend wr fur See b |
(Merged Ailphe bet tro vacded Sfotes er dents iiopredd on F ove” LG Droktee tLe aud
pelliny cleus A ensoes | te re se land epee hon We letter
Wretetler ond agree Presdeat and 24% FY endectt Vekve! Greet Oy me not pr tletiar
Combhwies Dose Gul Bases itl hey c | Kable? iMtea ef Secor" ep haya bed :
frotets ECil Jet On bie Glebe —
Rork throu 4

nnd nun eveles

do lesa] power fo prosecute 9°74 nited Cunt BU EG Rh Jeseeerd

Yewender 9,5) f. e087 vate) Cede of Uncled St t ? lef : i Wn t Frets other Termes
boat Cr20 Log Jombres

rttortion epneges iM at tredest ord rust CO. itt :
“deo conten oien bi nes 20t™ fe tie) cropsot Of lee r tp aceon othcti rip Lege
A jens “ Ye hy teaho€ Rif Abprmetions HON Ly ag Cr ppteleg y Combines Ladpevil
rpmedbet om pa oe pee are es ae Dye lefhet K tied pewrt o€ illege [
a lw¥So beskes sinett vebore legal pre! “es P bett For Eipionige waetevell if (Reed sobimitt-es
ene E Jone Al in etorgin O40 Death nersase int rates Greece uterarqornry? on bined aps

~Sonef Chern x intvsr mation Ast letter W 0d S [tHrA, Gud (5 letfer 0 (rt 0 GUE Mt}
Sen ra Se unwed

“ -ppe ore O “OE - Z Cer,

E ve ECO Combines il legal Cavsb ADOth

assasinete los of Meet,

fever LGdld Pendent

avin) Marsan yy

- Cl Cham

Westen, Kiss Ever ty, en Ot Fapive the Corporat |

“we gast EGVeO" merges ee uacties Spelling Eva a)

Earsfign with Bond; | pand E ot frie Comlmte
Unk ef Speiling older : BO tone ign tetfecLi)= ect

Phoebe Awe ELT F We

  

  
 
 

    

 
   
 
 

         
  
 
 

CR rej den CFO
Case 1:19-cv-01354-FP a Filed 10/03/19 Page 22 of 45

no
fed Koot inn

hat each defendant named above did): thes United States interic ior forces ef

  
 

did the following to me (briefly state w,
r & s

       
 
 

 
 

ii . Th on
Brab' Couceledimman beat Adcest Cause ct Hetion YU al

met
ag Jt d.

 
    
 
     
 

“Aicadon dn Offa nid Clime Sustimedd Lakapeiastt se nee Lombines Mote] é Aly J5¢d
e federal basis for this claim wbiplonegs Aperet Wa i (emo ve We elie hotsing et My LS) Ley lis ctl Mole|

 

State briefly exactly what you want the Court to do for you. Make no legal arguments and cite no cases or statutes:

 

 

 

B. SECOND CLAIM: On (date of the incident)
defendant (give the name and (if relevant) position held of each defendant involved in this incident)

 

 

 

did the following to me (brieflv state what each defendant named above did):

 

 

 

 

 

 

The federal basis for this claim tis:

State briefly exactly what vou want the Court to do for you. Make no legal arguments and cite no cases or statutes:

 

 

If you have additional claims, use the above format to set them out on additional sheets of paper.

D>
18) Lerdont CaARV IG ordaFedebeodmetts Aft fos
Greece, Fapienage ARES Encode Asagsinate esos ta TEP teured AE too
Suhdyx Assesinate Combines 19> lether “5" to ARE °3" nease) Copula SS into ¥
UlGyin§ Bevery meke S“ EVEN Mewes ASS titun AY inctesretes th" Gree ee Alphg

bit th ond 20 leper) Vea § better Hand A [phobets 34+ letler-s A
Dom o€ Dos git ose WIE Dose An dumuadyo t Aitest wth Assassinete,
ASSCA-3 A Dew ot pierce tov tWeeson Combines AA ES Thon do ledfey
(A) fog o€ Nee V, Vj and W A enoenad Pouple You between ot “
Good but Greree ful Yr@t otWer enceles Fist Alphabet Her A
whan AScA8 information A Decon to Stun eurdencé r i? Press Mo Oo € ,
"society's protection @ ot cut] produced Code OTF Fecer
ve Combes ARES a5 Cast ARE O SAREE

mire | Gerrnante 3 4
ns pena ane neler G aad 9 Combines OVVO = V¥IZOCO
ARE > Ie OFLD by meted UVO, CD =CO-OF Bon el

Races A, B,C, U, and ZU. » F tjhele ¥ Gest F watt
Lobe ls ntten Ceyptopraphiecli te uh vin gandnink lefer(? we
3 aL Pedcodes handwn / t) Certs $y,
lov leffes Mand £eses€ ) _ tog raphe ASSALS I ade Combines
Luspa (0% Late On led prewe hy Sy stem evn"? x Spy entefrete/ Prevce ome
uibon Pe te 5: ) [ eetortred indo ot ws PY, — Ho y om fy's
Lynssion Bac Alea: man: ‘Oo encodes $£E A Nenwnr et OE 0 ) fPbet. Cove
Combe Laffer D'ond dived le a Once A-¥255 = Log 0 € Dect Guus
Spel SEL and SEA irhegrates (ee ne Ft au ot perce = VWrO- SEA
a ge ts V Yetler ct

Freason ExT = | heeds Hig h Lot Greseendhuirel

| eae 9
93 ye [eller WG prblaes Poriel of oe ae As fts piace IP ls Sand

She User 49S GsFO" des yell SFE to VA SEW Portos ephe tu5+
imal SLIME ond ia “ok Ate me COW as Boral letfer E ence deg Sip,

CBee Comb fe the ip ogenized ky
fn ¢ ey Cows pes . - eat } £L Sbecté G ip 9 vf
V0 37 other Coe faraserte EEE Cor mesrty OCR th

enna iptllng 0 Rock 44° n_ poo Omape te F Repretents Ge
ARE Cg hivred SPC iy | NYS LZ OWE ON)
Aye £ Bloods Ked Rook (WM / :
9 £ Scale Conipiver vor h POC ~ Ps plete ‘A bom of knowledge ARES
TyS Walton Parkway 2 £3 Spunsge Promise iInformetion Sévenfeiete end iS letter
Opa LO “WalleEmusionot Fawt £5865 tigen Feslen bad Jessr-tOn=doos
Pounds>Gorert Om isvlon ot Eycsi lui CrAt -Weltow ME-illege mori ad n
_ ~lere (Convecd9
5 fee g-A | ATE - S-Ocho=6 LC ~OMmrega = X=Lrwed pour hwo Vv"
K-8) 05-Kz 4sf 24 =103 0€Qeadh-Creenery= trecs fe ter Mears sllera (Caveat Dadt

O}DG CNMMOSOOH 6 WN Feat EL CEB’
PK Nolenda Castter-BerburPe Socotrantad Filed 4/03/19 Page 24 of 45

. fremise Dehaition: Corie
A previous Statement or Protos? wn which another I's interred
Aa aSa tonclsion cement or proposition Ero nother isinterred or Fol lows;
» the part o€ a deed or lease thet She tes phe parties ,
Avid Ofer pertuyeat hects thet States the portes involved, Me property ih Conve yore,

a. the property somertion od faddiest

fie at %) ot Me defendant lombnes the Stete ment pev tous ly gehieved throug
intormahin Red Koo€ Decrypted matters incl desan intelligence, diserip tion 2°
Di ménstinel Anowl edgeche Co nteytve [Lacts int tegratis n literacy ongin thet trace by Way
o£ Prem ised Combing p feceding Metning a9 C454 [6 te rary iS jechetly observed to Cres te
Properties Hts parkol Commuscctibado art include the Kndulledgec b/e- debatiP5 wrth
indviduek of wtepgr tive levels and Not o€ Cempley Conteptvue| tects Concealed tatorm ct10n
AS dows message System o€ Uri verse Combines ONE= V0 and Verse Unies GreeKGrds

Coacecled Iitergviy 0 Sig within designa ded Verses o€ applied heat premise sas ey
Hot experience Enddes

No ore GanrZatte\ to Solve aWvevse Cr yoke gree ire terarg OVIgIA Wi Id-€
Paives, tract, and Combine «$ Conceal va tdteen adveds t hidkerimesnings’ A 0D ns £0 “
GAd VevSE 4 Hoe Double You pronounced Alphabet Series 24 Ble tHe, CN pleuus ‘
VAKNOWN Solder Greete ETpunrye tegration / 7 letter vee Code § “Well on Me
6 Ltyecinn GS east biauwt © &é Germanic Soldiers Combined f | pes the treceokorigin ,
cna bide integretes Eaprenag eran enn ae oad fee letleto€ Fay hsh Alp b.
vO Unwerse Greece Zeus and F ; _ | |
b-eA- Cech ie, eta tyaion age prem Lino Red Rook iar numerolay eddies I 78 <
St ledler Or and Seven merges ARES cod Sito dumber FF OYE ni ty te Fer
ree SAi not Pode Lord Walton We deur Evags7an code Sei) ETE nirth let
2€€ FA imegrates Code Word Walton nerd by meftad ASSESS
encodes pif a Hecnebten i] i Mase tenmnveribey Erom aeresn 2” UAT a nooy re
befeve lee! powe/ Lanfpcysecotl Ffeeté OF4 nized crime Muy vet ord & meg C5
Walton eleverth leHerK” within Code intor me tier A Ban ot Gos y they H vact
[Plotters aeOoscill Pll merges Yrletter D with Adeenot O ee.
Alpicber series 4 €tn letter F Combines sriettero t me! (8 le te, \W pone
Double vod Hedmenct 0” 144" letter Combines 25° ledher 02 rithen te o'V"le Hes
Un Le cad Al pels Lien [lear pawed lines o€ Wi meke VW=O- tombethrene
ipioreg £ Oaleor eGVEer le integrate S Sve ton eurpy ake | ton (4 { | 7 Kjend
Ponk fe EmfSe4 Joisd.a iM loom) reaviw f Wallandton Ca tedes tall Lussion
fusisa Coos ot Death Coaceched iMega/Kallig aadton hapvesertS VOCoO Omef a lega|
Prosecutiin ond Wait Ponovaced weg hts aoe lbs as euast State Represertetive We tS tv
fell of Prowse Huet OWL bor tread ac, bn bikes Empre~ EmPire A Greece Code bord Mba
nel on chawaeat tpn voor ele rete: Seer
pnbives Aonal Spetlimy Albany Mecfes anrillese{ to SW ProseCuadiin and Y= (agg [
Tone Vp wie conan ead Corp ees fod"leffey B otAipiebe}
BAe Nap relented Wy Gn, Shen z “0. 2el ag Con gaa 1 fens es devised fev
eeeLunkno; tee Aa = ” yi o
nkinown folder Not prosecu tedkor Fife pe oe ob td af
fit
pDeberdend A S10 BoGt-01334-FPG14a
: cunent PFied40
0j03/19 Page 25 of 4
5

av the p y
\ (evieu$ ; - .
hoa O00 Oonepe k4phphe Foilews as @ coacl
v4 3 h AUAVSLON oe |
tor airates Espionage Vrited § bole abet information Ce —o rane Ss fete o€ Ohio @
" Alphabet Ly lett. _ Sf Powers o€ week iw Seketea Cer}.
Heads Lite attempt to rer) eacaes AD curso ten rere e vated Zi ihe te
9 ve pr Esper Combines porn Metter | Populdovs in a : O Ay methado P ASCH aie
high low Alphabet message pores jer o€ Waririnto é foe moras Germanivdign ty ete
mecses Mo Burial o&C bn lecflar E var ties esseg e 3122 de, pare ator ran bon
Uarkies Sdebemen t asia (est een Hate Reprepatitive dost ee be Sect
Repcere i ve tWeason spoils I are " on Le wane Spellvy acl AAA S aon Son
)-A Oc yo wg eat HE YOU ena: 0weE tor €
AbD =A Doe oe Oe be Oe Ss Saldier af e4st GAE Wt tov tkee"e9 a5
oL onbnoun ES ; e mance Sukh Ox” In Greve Hot tle i
Anhbiotic de ee es cada ve de Peper AIT encodes ALLY cord ee TOM
Moye évypto los y bis Bos pianvnse’ Me ra « Mera tion & ode ot Grecee i oes pee
< ‘ 1Ol" omar’ 1 EL3 pat pp tm y
rhe ee ON pes Sree that Ayenb vCbecct Bpuneye ork OF Merb ence de
13054 With Abe ee Germanic State Rep feser tate) OMEMIN enube Oh ot “ppesition
[eter 'e- Spels eoel 7 fou tether D ond 4yace=3<Tes proaunced ee then zp cave
Wu erthen 3 “we Cadet SEE one,tosn vee, ON? Nes, 17th, A ; "a wd
perce poke. idan Luvst Y Gacebes On D ‘ 04 OG Bc enwbe 3
las her Sev Roman numer SD, Wak OO ond LG tetter E mag
Nember Sinte Courts ledf olepy ef Assessincté Lar Hie. Dew ee Ge
Onegai tFed Poy YP 9H fa pa [pre bes fenieh stuns Alphebe: Fo Comes
: 1S Leet EBA) ba Catt bo Lud Racit o€ fe 00,
Ohio ylnGreece Fen vot Lud Con (Large ed exed Ratt o€ asseffincte 0
nage Plecementot hed hy, 7 i” erate State ot
eer at Cho and Zid

Code YsosH
AL” Dclindanf the she,
| ‘ore6

Create into eysstence asa tecled elke sal Filed 10/03/19 Page 26 of 8
Produce Slyerk memory angio hove sel king resvlting within pavedorponzed Sets
AS Ost B f ONY auiwrs Secret plans joint CommeniceAi combi uy ty Ste

People ey fines Veterans Hospital Septem ber 2001 m \ cage, to vo aat bok 7 Ftetemen ty
cre @ do you p langn telling het shevy forte Cs Wn Yor ampes folece Howes Man
4 ini Ee aceledy On you pad tote you te He Y9 Orbach fe ecole’ tore Oe tetas

rowgle 1011 Extonphe COMMA dion Cte. a, ei dat ecvethy Coordi netes Knees
Control of fA Stohen en 4 made by me! fa eae Grtextual Fee malkedb varies
Secretly merge all ipioncye Ce yptegraphs aspect of to Clean you Cant Tove me
Greece Liyptog rep hi Pairing Hhrougt ‘06 Cemmvncation Hraduction Gus

: iba vag Phepuch distri butria Memovy ity ration 7
Controlled inddeal Knowle y by he L emovy! dy ration Seperates
derhah ighsle Sek oe vbreme hich wrk odol Eypertence inte & hides Lenivay
Indwidual exporterce of ie CO Spare ka fioes Public Vitis (nrg an
Jovntly with Espionege.orizen meypes at une act Secretly pioduce plaasad Sts te
euccd Crime perationw orlerde tin fhe Oncted fdetes of America Contes | Oreec €
(eiutt5 Come ee o€being wae harmed mahi to Con Ceel Cryshop eon. fv
HOES Cu od Recal intormedi in availa memory We in IVS GA reed CMe -
i Shel kvig messiging System as epst Loren pepe sb pele€ pow Sree nine
cpayhenent Secretly assigned Alphebet Cade Fil Selected (005211 wamvadty vatoemety
t Yy 7 meds é ‘i

Merges of Gee Alphabet Cryrolesy immu eC AV est Sp lf rach trey peo nounced
milE* tee E™ Hwpg h Glee Esp tON2GL integrator tryptolosy Werd assesginate encodws,
rit Ainth letter (i) Cveates Emislon example and Howman numerc! Z pronounced Dose lombines
ode lz t B05/pese undies Ant bioli MES “7E dy Stew Paived information trececble Merging
Anti Knowledge o€ bi (ode par satormetion exist twoV "letlers Create 144 etkecQ

Paring twolings and hen/lean os evect le of fo into Prave Com f SAF
EE neat “WO Encodes 1S 1eTeF O'wedth Mand
Hernetion huney

vl arf Pronounced Douvbleyeu f L
wv oe No ot W feclling owl Merging ait numerolory 2
K ean K lit lether spells Know by Way ot yea lette“W “wrth Wee letber
of exit News indor mediga Kngwn &$ Know a1 N Courbines Spuling Known fomrb
oLunknoun Soldier Greece Efpion® ec Waerkare (ode Red beesypics ARE OF FA bem ot
spies Stale Renrefeste tives

(7 unbes Capre o€ Knows Spellias we 7 Povble You -
“ten 101 Hh cece likey Fation
eaber (rage) Hitoy been eed

anions by meted as east ll Attacks
Dos ANSGS nate Mmessae AG, AY, (Owe g Combines P2ired prdormetion 1 1{ MEF eae:
V05E Combines ASS pawed AX Information Andi otic diom Find] biv€ A ipubet Gde O'Spells
DWE meszes fpalias Reed Code ARE OE ™ A Oomot yr arejretss Red aad AAC 5 bad of ide
, ns | R E OF Adow 6 «or furnelot aH epi et leg thi Oe ae
Wes dunt into 6 [p Wiebe , Arb tf | 7 fon.
ombined fate Geese Arne mele rte le-}4+e D ercod& dog 4 Death of Mone
Jorval Code 6: Ole letter Fang is letter'O Tem wwii pat and Gwe wattes 15 om (etfee"O Tetord
Ombivtes ARES, 20 “Lethe end 32” 3 Jeter W ea iy (de trom gtrlediess th ond H (A Com
£0 “Combines rove o€ Bovble pouztPy ‘ aberrotes Alphebets ot Greet erent ae
aT anines Kotter G| Combures Alphabet Series Cheteaneat Neo 40 Pier CONTE ea
Wo (ecord Greece Prokit rear merges STilotker Lenk O 4g ccypt (STL O
ibietie Messer Ank by Peweds ort7 ad i fee seewl Antthi on = two V“lete:
iil: 1-b0S:ledes tlogel Death (C2 | SEE? vuzCopvla-O

le M-bos:ledetoket te Death | hide, -, Puktosether UU =O,
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 27 of 45

Defendant(s):

 

 

ta

Court (if federal court, name the district: if state court, name the county):

 

 

Docket or Index Number:

tua

 

4, Name of Judge to whom case was assigned:

 

tn

The approximate date the action was filed:

 

6. What was the disposition of the case?

Is it still pending? Yes No

=e

If not, give the approximate date it was resolved.

 

Disposition (check those statements which apply):

Dismissed (check the statement which indicates why it was dismissed):

 

By court sua sponte as frivolous. malicious or for failing to state a claim
upon which relief can be granted:

By court for failure to prosecute, pay filing fee or otherwise respond to a
court order:

By court due to your voluntary withdrawal of claim;

Judgment upon motion or after trial entered for

aoe

 

plaintiff
defendant.

 

5, STATEMENT OF CLAIM
Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, just tell the story of what happened and do not use legal jargon.

 

Fed.R.Civ.P. 8(a) states that a pleading must contain “a short and plain statement of the claim showing that the pieader is
entitled to retief." "The function of pleadings under the Federal Ruies is to give fair notice of the claim asserted. Fair notice
ig that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo. 49 F.3d 83, 86 (2d Cir. 1995).

 

Fed.R.Civ.P. 10(b) states that “[all! averments of claim ... shall be made in numbered paragraphs. the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

 

peopth
A. FIRST CLAIM: On (date of the incident)

 

 

defendant (give the name and (if relevant) the position held of each defendant involved in this incident)
rf? yeas ; geo
pete fb ti at CEC

 

Ww
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 28 of 45

did the following to me (oriefly State what each defendant named above did): by tre lee al dy, Pireess Of imine,’
12 Perchsve EDIE ty at S# Cavers thee d Ih ks Meus eck Heat Hee 1ebte LE]
(Gaslines EXpibec. 6g Ate bia (ade. iM, Sc Gvid YO bexe lies LY Srey Ui ig Prvahe€
abies ¢ Pie eg f ‘fe S€K. ‘ely Jette Je de ot f2 Egle x ty AS ewer t/ha: t Ree Ek te
li Sule th Die: AS fudde “IOV NEA C Ondid my Cavs « Of Hebert 14) Dye eaclied

oly waite Met a leus pte de Ketans Possession of Peis je ¢ Collecdiwi thy Lex Detl
ta Ae d based ton (2S Jeiv Lit hes rey fee SOY Legere. Cay  Lembiies Se A it Ay eff 7
$7. L ke FL avrch Leh Kee: awd. Rd (heed ., se MS Apes, 7 eee ys € ¢ bete (5 Latha seed ua fenyet
The federal basis for this claim is: DiS Ar 118) A beh ie linet hghee ' Si Afecks AY. Whe aber “rs ac

 

 

State briefly exactly what you want the Court to do for you. » Make no legal arguments and cite no cases or Statutes:

fib sh UTE hes, LA é Zep ed vey IDO Atl cay’ ‘
—

 

 

iyih cn
B. SECOND CLAIM: On (date of the incident) AGU Ag ACL 4

defendant (give the name and tif relevant) position held of each defendant involved in this incident)

Flog, hi (verse Ronald Be Sortis

 

 

did the following to me (briefly state what each defendant named above did}: 42. det ie Ex bE Vb 1 Ga PAE VEE IIE
Syste wiles t1i Cea, ths expo ite Prd w Gadel iss hie) C- gh: Lephue chs Coy Auyle fisel fet)
bie Shy Ces 2 tes PAGE ies wn Cp Vom € aud Estehsp hansi: is The pellore. GIES if Sungh fi ide a tiey”
(ate A deny of Des (nArbinies fit Weernrs (rite ¢ Crete Jf ose, ody de bir) (HER jets Koe ood
Es oh Fish wile Alben €£E detee it" fethe, Eaters Foie. Spe tie Lg “vt rebarts Ene des Cig hs;
Cayp gs Vis ip live Ex PeV le. CORT Cert uy het iss Cow tegelee Li detail cress pe dG achusigetj ih the (xiegg be df Fev “vy
OK tig i hice] Aeiys Avi f bbe thc ce tthe eh itu gi tes dines es bine AS a i! tops ude. ALELK “3 Toth Filey ‘ick,
The federal basis for this claim is: fdCornsé Aiestctid ate, cach vies i Mode Crt és Bb he (2d diglehasse
ales ote e obbyeece (14 iNosiy Nn € Pie eUse | (corde ae oe fin Lye sae Fides do or pe Legh tc wie dticliy
State briefly exactly what you want the Cour to do for you. Make no legal arguments and cite no cases or statutes:
(nigh ieted pre x Te: jastey yy fa, Ales be: th ate of fe ie. ve bedi» of (se L£OLE it ivdholzs oe burp hedegee Fetined
ia E visdith Lies sets 4 idee’ wvterrs Hien iverttey eid, pA by Aichebel Serbery fehnel ou iris’ eauliteny

ful £4 deer & igelied CHO TAZ Cade « Seeicke ALoute. ale art ty lrte. ‘y trei( as eg ay Sh AicetyNavpete

Led Matiey y Sfpieitert Je, bes Cos wANtes Gi Merge f iden Detive Leva etd Delt (YO wire oily
If you have additional claims, pee the above format to set them out on Prot e sheets of paper.

CA: WEF feu Nee Dey gy t, ASTER Es ye ta yp at be: i ths £ ee CS IP etisy EComnbinc)
G iP eec€ GG yA lay adhe 47. es cust Keer 563 rudy May SRLS , ~ 55 SUI EES CC Q
0 le tot wW Gnipwee fe (felied wre &f $072 pir hoe N. 4. fede ff

(nttitv Lege! Svit al SG ulllter.9

  

  
   

    
  

 

      
  
‘ Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 29 of 45

Defendant(s):

 

 

th

Court (if federal court, name the district: if state court, name the county}:

 

 

 

 

 

3, Docket or Index Number:

4, Name of Judge to whom case was assigned:
5. The approximate date the action was filec:
6. What was the disposition of the case?

Is it still pending? Yes No
If not, give the approximate date it was resolved,

~
Disposition (check those statements which apply}:

 

Dismissed (check the statement which indicates why it was dismissed):

_____ By court sua sponte as frivolous. malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to prosecute, pay filing fee or otherwise respond to 2
court order:

By court due to your volumtary withdrawal of claim:

=<

Judgment upon motion or after trial entered for

plaintiff
defendant.

 

5. STATEMENT OF CLAIM

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, just tell the story of what happened and do not use legal jargon.

Fed.R.Civ.P. 8(a) states that a pleading must contain “a short and plain statement of the claim showing that the pleader is
entitied to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
ig that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial.” Simmons v. Abruzzo. 49 F.3d 83, 86 (2d Cir. 1995).

Fed.R.Civ.P. 10(b) states that “[a]li averments of claim ... shall be made in numbered paragraphs. the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

 

ilo . a ate 1 [: ry OF d. fy :
A. FERST CLAIM: On (date of the incident) JE je GVO RO |

defendant (give the name and (if relevant) the nosition held of each defendant involved in this incident)
F —_—_——_——_

 

*

4 J e ane * "oe , f. ‘ y ° fe é" . ” y rt a g ae OF
[Nie oy Dericy ih Jif yet; ty ta feb see! flere Ne (Craw S570
wei & ; :

d
7

 

uw
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 30 of 45

. did the following to me (dr iefly State what each defendant named above did): fie ies He Laat ct Esti Ee

id alvin Ort: A Ste eft} jae ref Seay ky OG Ee Tells hiekce 2 hidde, he 75t Hyd ps tf a €

te iti oe CG sacbing 6 WM Attacks PEM EAE A Ness pits A prlenther i i fed. bie 52 ef Sav, r aby ot. c

Cc “lain Le 1 prey wy iver (CE 1) Of Veate Sorte le city LEM Lak he bets Cty t/ uve diity bess ot 554
he ero t Fe iis tineat ve teens Abn nLZ ‘oplithe niles, 0G 21 Plvdy« Lisp tis TE, dis Ns te4

Ste Aes ob 150, weedy: ie tat faiderce winfoned a dixcevady, a Thee. ch Alyy livid dizi ei (it ctdinsoose

atisht male cnet, Loti uideiccd Covsi us Hiivseby €; wetehen ot Cp thalous Merdes tee ress bien ex, stiss

ot}
(wit lege s Sic hd fies, pdclevryt G6" a i ‘hee (i stys” » Lyiv OE. 4 ‘Aes res of ONG tes git Sic at thay Me € potbg by We

The federal basis for this claim is: fiealice tae 2G tev ee Lie i ies ‘ bi Se IGS lev et Deine 77) $eWie € Sgode plasty X: LEO Vv “y

bk cS 74 Dalen Sleb es Neck: of Hox, WE: Gx ‘4 ines 2 # repel Seb t y ite telchassees Debi € é lev 3 Me Poly 1h

State briefly exactly what you want the Court to do for you. Make no ‘egal arguments and cite ne cases or statutes:
dhe Ab TAN | Kew. Ly tS ffet fF by Ee Acs ste. LOcAa) fes saves the Seca ad i kepew Sent hy me fa the Jeeta
Kcoty 066 fills howe EL kev i! pny d Medial Aeaa:F PB Mshepeys

    

 

 
   

 

   

el evi: ve

 

 

       
  
 
 

   

   

  

di wivte ot EVES Shay 8 Fes —
tetle hag 2 €5 Fe - 1 serra DM efi aia wteye tescipearZed Wyting lowdpahe; ry Fetig hep
GiB a4 oe beta F Pcs rok 7 ba

 
 

JJG} [Ree L Je, | Vth ey i arted ets Gay x: bet Oe Vote;
Cui Pee fan a Mie? Sas tT? Zit (phi: petineshye CIS LIS ETE NE BESS ‘Pthiny; > FE the
hs z BeCOND HiME ine T A Aygti bs,

 

 

 

ia ph 1"
id jp (CDS Ced¢

 

SecA ve fine sg 6 Cher NT Clie.
OND CLAIM: ‘On (davé of he icldenf) *¢ Aoi4-“d0yey

j yi defendant (give the name and (if relevant) position held of each defendant involved in this fei e

Ctesers teste Bowker Bihee Chek kevides Bairled Shades

 

did the following t to me (briefly state what each defendant named above did): they j fa he € ot Clg nier ACenne
f

Cy epi devs dist, Ltiyre Sacre; devel. deteayls de Bead Aonsert Has { a

ay exert Crystal bes fie ved Nags feb,” Dobw) ees Abetty, Nergpets Met” Lewis, igs 1 festnptg t ect

/ o L.
él lic des Mee ry t¢ vdortit te tH i, xf Autres Bhewye bynusthe! @  bfedes Mer ‘LA Memcetiors
a & ee
tas ub Coprhce. ache wid (he Fest po

 

tlhe 7 r dg

   

fe rr Hea cc, thins News ed teyds “wheledes prs howd DCB ¢ tees
if Das: Het a5 es be 6 4 bry hp ig ephicelly msth 4d i otc ike fi e Kaderce, th ¢ iid Saelfyr
Benet grey Caeedds y Hy hebet 3 xeon diet Bz Vo tvece (34 * Ltr Ma VW pevd he yee

The federal basis for this claim is:

 

 

State briefly exactly what you want the Court to do for you. Make no legal arguments and cite no cases or statutes:

 

——

Hf you have additional claims, use the above format to set them out on additional sheets of paper.
as Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 31 of 45

efendant(s):

 

 

to

Court (if federal court, name the district: if state court, name the county):

 

 

 

 

 

3. Docket or Index Number:

4, Name of Judge to whom case was assigned:
3. The approximate date the action was filec:
6. What was the disposition of the case?

Is it still pending? Yes No

If not, give the approximate date it was resolved.

 

Disposition (check those statements which apply}:
Dismissed (check the statement which indicates why it was dismissed):

By court sua sponte as frivolous. malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to prosecute, pay filing fee or otherwise respond to 2
court order:

By court due to your voluntary withdrawal of claim:

see

Judgment upon motion or after trial entered for

plaintiff
defendant.

 

5, STATEMENT OF CLAIM

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words. just tell the story of what happened and do not use legal iargon.

Fed.R.Civ.P. 8(a) states that a pleading must contain "a short and plain statement of the claim showing that the pleader is
entitled to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
is that which will enable the adverse party to answer and prepare for rial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).

Fed.R.Civ.P. 10(b) states that “[ajll averments of claim ... shall be made in numbered paragraphs. the contents of each o7
which shall be limited as far a practicable to a single set of circumstances.”

 

io a’
A. FIRST CLAIM: On (date of the incident) July X01} And Me VY AIS
defendant (give the mame and (if relevant) the position held of each defendant involved in this incident)

( tom Milboiland) Str ‘ilo F- oF Ph | a Ya be fs “1 {21 feo - Mark

:

 

 

tad
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 32 of 45

did the following to me (briefly state what each defendant named above did): the ithe; i tf (a. de ard Ae TA Es 4

by S Sou'te tres pideeys Aree ety Lie KER (i Cueshe mt Lit pe Le Lives if div ty shiuyo vile 1 ia tre}
tate dh: ilkiere pev M3Gi1h See ek be G5 Produc t5 is dsr phos has Che pie jt Shi (Ort Thine lowevh if?
Anew pare L Way tes tates LE wenited Cx. fete. He | Kine oni bes haw iiicat th ue 7 by

chy cerspect wbeeneh ae Sdetkiew s fiits’é \ che 3¢ tithin I Cf ol wrtesye: Lax i Ptchay fig:

ah: tx LOVE dew line if’ vishes S exis Ghivse’ beecyrle “chy rsefhites ive€ pre é twubed fhe Fede 7

Chive rt bade 3 bey ¥% \ Abuse’ waite 2 lil het t ull ‘E den CE wTrextae sieed| fe Slide ry Cede}
attack 2S eos He Star ily RV. (LEMP 7 UG /7 4 Bp: 2 ald: pleferin] Al “cl tes fiber de Key te
The ian basis for this claim is: 6G, les LE tee (tes, lau. SE ¢ ot Life- thicele: avbecaters (,», dhin Gy i.
XN | np ji Wide Lee enbivrce p £ ed O44 ky De AY eu) hiletiort te S tegue rd MO ) fe Z. hiple
State briefly exactly what you want the Court to do for you. Make no legal arguments and cite n no cases or statutes:

TOL CA  Mudlie.n Ui Ube ‘4 Coviky (he N eet: kel [hiroke,,

 

 

zis

B. SECOND CLAIM: On (date of the incident) duly QCIF .

defendant (give the name and (if relevant) position held of each defendant involved in this incident)
Wwnber ‘ly Clack, lor pace tix Michael H3U

 

 

did the following to me ae state what each defendant named above did): Le aS Yat 2¢ el yg SPY SLC. faye ,
inteads, dic draneny? fersauys esl Uh BY bc ort led fos Pedi fice ice i Sey) oh § Ct “sf. Code Alows€ Sha t
(onde ned Pelling thud Af hui hy eter Ctrith ten States chaos CE eed SEA pyr yin C ‘ffOAlp
ah J tess ry > ARE § Zein [Si letfer js J Zed U VW il0 feet Lede C tS Dvile to ee
} pf to. sabres A (LANALE Ta ci Ee Aj AS (Owe § Melty ALE bh en iced isive;
Lvs ih ey? ot: Viet-O a5 bei x bietiess Cade Ope ‘ete OPhis 3 Sd, Seas Wend tin
Sebi Asdz kot drake fiionul, Hine Wes Ae Aaplice lei ntl £ Sout ia ta HG srittoled O jhe Lethe i Pie
The federal basis for this claim is:4¢ fhe (3, ehent histo; nus okewstarrg ud Lieut é is Ash des ny Lullsteantce
Anwwiedjeanle Veerye! yee 440 Deeft, ade wit bic A inthe det Mette OF fe tiv "64 ts Fig ED) OWE? Ay,
CS Ene Lisp ARE Anke A eee yon Sead ese inthis dh Lid 8 caack bet tee RE
rode Ria Mev ge J iv Metter ¥ rth vg AE by ite ot & de ( Wei a AE UEG NAGE Coys; by vices 5 ithhe|se et
bh Gy ee thet) and etdy lige A ez Nelre65 fnrtevesee L041? feffe 1) Sars é- ae i ori
pitace fur tes £: a hedaue bret Mu Sassivtetes _ Ji}: the lead Feces aw

 

 

 
   
 

   

   

If you have additional claims, use the above format to set them out on additional sheets of Paper.

 
; Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 33 of 45

Defendant(s}:

 

 

to

Court (if federal court, name the district: if state court, name the county).

 

 

 

 

 

3. Docket or Index Number:

4, Name of Judge to whom case was assigned:
5 The approximate date the action was filed:
6. What was the disposition of the case?

Is it still pending? Yes No

If not, give the approximate date it was resolved.

 

Disposition (check those statements which apply}:

 

Dismissed (check the statement which indicates why it was dismissed):

By court sua sponte as frivolous. malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to prosecute, pay filing fee or otherwise respond to 2
court order:

By court due to your voluntary withdrawal of claim;

ee

Judgment upon motion or after trial entered for

 

plaintiff
defendant.

 

5, STATEMENT OF CLAIM

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, just tell the story of what happened and do noi use legal jargon.

Fed.R.Civ.P. 8(a) states that a pleading must contain "a short and plain statement of the claim showing that the pleader is
entitied to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
ig that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo. 49 F.3d 83, 86 (24 Cir. 1995).

Fed.R.Civ.P. 10(b) states that “[aJll averments of claim ... shall be made in numbered paragraphs. the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

 

iow mnie § oF j A a
A. PERSE CLAIM: On (date of the incident). Out ACIS ROM Heme | ep of

defendant (give the name and (if relevant) the position held of each defendant involved in this incident)
Cas m wats ef ; ao ry
Lf (<4 Wwa¢ar CE M

 

 

ww
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 34 of 45

did the foliowing to me (briefly state what = defendant named above did): _/42:y97.2 i Jeg hot € dic 1p rode fC €
EB lar ged Cre) Vrin band iff; lee it (oxtr ebb ig Lie nent ten Li ip plas: Med wntee, bem
(e ys te ube bres, aabeat | CH C3CGi pg ¥2 (W; thw (niccalod ¢ dete, fi int Combutes VEST ee ZOE,

Syste dared oupev rence Mewes Rateleben bie Myrdestaediing CNT 24TQ the ties,
PAG les i edi 4 by Hh wes pps hep We Wh Chik September. it ALG ¢

beste es Oppointion a "Ste iy Ge fie hy ¢ q Se bi, at “Wi thi (C625 Oza | Ze CaS €e (Ae dre, :

ca ik i es Lape fier | Jurtine by Sy ston we nete led Gti vthe, nd od FE OTE LICE TIE

uw op ts ete de de Ste bees’ af ory LI th eM. be Led fe & £. ford f thk i aee’ dy Chie thei
The federal basis for this claim is:

 

 

 

State briefly exactly what you want the Court to do for you. Make no legal arguments and cite no cases or Statutes:

SOx iirtlio a

 

a

5, £ be
[ I 4 ‘ J if 4
B, SECOND CLAIM: On (date of the incident) f P¢Y Kh AVG,

defendant (give the name and (if relevant) position held of each defendant involved in this incident)

 

2

ae
Lowel c _ Ve Hdawmns ( Ver Zo + CO mW ICG abe ns ) Lieiinde at

 

did the following to me (briefly state what each defendant named above did): the | eit E im p00 begin ‘Gcvse ¢ ra
Bear an ethane iy te Le phang AVushe C1 SiS iAS ale tT AL SAS 2IAT lox li He
Seghre: RIL ‘andayed Code PAT” ies: Ati Hye Aek ek Yalkme hy Coiyt tt paling
Deter ver’ Facets Nile tée ele 4 Ne asimoat ann L Mev euig ee by, Se ato fics wad en Leta?

Se ptes shee fi!" Act | Perce bet it Covi Se tp oy faleplipic Avhse / a i, FeAltie. fwclene rye
in te Stalkicw oA Cedi (anhine A3*4 Ale rhs beFlether We THEA fase 24, ed “V°

l “iter pe Adee s Aly lubed fetter Ee (rite “ Ay Abe dnatianine Assepsnich® belasé fo~

=

 

 

 

 

2p IE.
inal basis for this claim = 7@ ‘Lv i Cf és r ghr ub G PA Le icky § \ CSc 2 a fF bx ihe , rusdee € Ci sie EEX,

9 Ap

Lead (eheydg” Cv ie

 

 

State briefly exactly what you want the Court to do for you. Make no legal arguments and cite no cases or Statutes:

S00 million

 

 

If you have additional claims, use the above format to set them out on additional sheets of paper.

 
tw

as

Defendant(s):

2s Court (if federal court, name the district; if state court, name the county);
i
3, Docket or Index Number:

4. Name of Judge to whom case was assigned:
The approximate date the action was filed:

6. What was the disposition of the case?

ia

Is it still pending? Yes No

If not, give the approximate date it was resolved,
Disposition (check those Statements which apply):

By court sua Sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to Prosecute, pay filing fee or otherwise respond to a
court order;

By court due to your voluntary withdrawal of claim;

 

 

Judgment upon motion or after triaj entered for

plaintiff
defendant,

 

5. STATEMENT OF CLAIM
= SS ASEMENT OF CLAIM

Fed.R.Civ.P. 10(b) states that “{ajll averments of claim ... shall be made in numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

qi

/ o; : x, € fo Ker ; iif Gi fd Fi t >.
A. FFRST CLAIM: On (date of the incident) ly ACI 1 lea fee ESOL eo ; ane ‘4
defendant (give the name and (if relevant) the position held of each defendant involved in this incident)
“ fe Mar
‘ { i PAN a « Bu Oo ge fp
Michael Wau Liev CEC
L000 ch evsier rove ILC
t

 
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 36 of 45

did the following to me (briefly state what each defendant named above ae: _fis Le. G OVE ded ive i! dure. é ca Quy
LE Chew vee | te Kivis Livass Ah kes tha: i hey Slee 3 500 Aoi? 6s Clive ie} i the FE, Lin
Grsuorotipn i And picivee af sfo0 08 Freres an tliert CSP ip rece, Swirce. a5 €¥54

dioys F Foes bese: attretive £4 dency | LOK} ‘ ‘Spelling EF Eifion OSL. Ctieshi eg be J? Ops
of sets wdorien, dep eeplewres asi Sheu fbed Keg, WA EO thay teh Sad ef Feder: of

Bett bLlhaly Mew ¥ Ver*. Cory POL I3 ie Ve Sev Ct By Lees by syst ee otk bveccé #3 SAY) Lie fag

tii tec dy leech lovrivid- ia bewivl C4 bf rt Ackyn v4 besyibe. Acts ot bins of
Fed { Ae, ms bexac plo Hivxs a linha ee bn he am Gti be. Ape ¢ pap “as Corbusies 5 fess LASS BCE. wet ht,
The federal basis for this claim is:

 

 

State briefly exactly what you want the Court to do for you. Make no le egal arguments and cite no cases or statutes:

SM i lho

 

 

GH
B. SEEOND CLAIM: On (date of the incident) aor i Volks § v4 ti GWG ay Bo 1X KT Moe WY
defendant (g (give the name and (if relevant) ; position held of each defendant involved j in this incident)

olksus Mee 5 Hy fh! Oe Prvier ices

 

 

did the following to me (briefly state what each defendant named above did): Haye G Ci hes ivlice | be Geese Merve uid
fonshtue, stele ivan i to‘ Reve th, Uitte ‘ltece: L Cys Ste. at ty ¢ Coolant pnshirg ay du #2 wisenbes
(8S lv Lib ae 4 he Chis De ty it el ewe att 2s "@, df De: waded p. 2eesCa k See’ tthy 13 Ese Livi faag) 4 ey
— ttly (eloaiiiy poison desc, seh ty ( ot Acti, Cen Fine ats dee bards wenn
‘ eeeaph ilesso t ble «s cuir} Valhin ge Alphghat pide C Senet he iter Liv
YD. V4 Ay, Cons abire | HC bedte "K hes dhe, nw £ ty Sites Leal J Ak Sin wde be left » Cayny, it an
ESpip ge WEE Me, A wmecges [et Like Sth Ciaist taccike Je lege A fewer a iett Dochle ype!
The federal basis for this claim is: Spells” Volks ‘deg: dui (Z [Ky cad OVE LAS Ar ps ary eli
Deciad a OF: Ai’ Ol atles Lorbaere f Y to, t / Ay it netted St OVC LS isl by ()
State briefly exactly what you want the Court to do for you. Make no legal avescients and cite no cases or eatiies

SCO nullien ian De — Z

 

 

 

 

If you have additional claims, use the above format to set them out on additional sheets of paper.

 
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 37 of 45

ee
2. Court (if federal court, name the district; if state court, name the county):
ee
Docket or Index Number:

Name of Judge to whom case was assigned:
The approximate date the action was filed:

What was the disposition of the case?

Dow ww

Is it still pending? Yes No

ee,

If not, give the approximate date it was resolved.
Disposition (check those Statements which apply):

upon which relief can be granted;

By court for failure to Prosecute, pay filing fee or otherwise respond to a
court order;

By court due to your voluntary withdrawal of claim;

 

Judgment upon motion or after trial entered for

plaintiff
defendant.

 

5. STATEMENT OF CLAIM
= SLL EMEINE OF CLAIM

is that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case SO it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995),

Fed.R.Civ.P, 10(b) states that “[ajll averments of claim ... shall be made in numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

 

AW EERST CLAIM: On (date of the incident) AO {A-et¢
defendant (give the name and (if relevant) the position held of each defendant involved in this incident)

— Allan duce pia Fish Federal 3: dee Doiles texas

 

 

 
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 38 of 45

“

did the following to me (br iefly state what each defendant named above did): A Sec fé / id leve / b COMeTE of: try

ines edie Gh Alpicbe: t ctvates veyobee « Caving (esafe- fuss fe: lege) Lawter thipoe gb
ic bed Slates kxe: vive Deane dimen lf Mee GOS Epptows Wt chjez hive €or Gate. cled

Jug OgX 1) ify 1: LA Wi ded Geter Kezel Ps ia Lovabinies Gif field of CP oriige Ge3 div t
pals fs oe Law partesred oh thivec bhesgi be lite thee ae: indde- Feyin pel be’ 5 Con Gs
Seti¢ ties Li fee dees ot Jus cfte ¢ LiCl ne € 100 Zip rres 0, O° fete piigohe: we MES E AS
ey wt/ss dio x bid eb feeikin€ Vaated fe pecs rin ELivr 2Y/4 Loverbe hes Glaer
tiie A Dts vf OC” pAtiges Ai Dawe St Hawk. wheerstes 5 MAE feet © ABC Dp Lawdl
The federal basis for this claim is: idle [AVC Sex mM dtl. (3 USC ¢ pues bice SKY 5382.

 

 

State briefly exactly what you want the Court to do for you. Make no legal arguments and cite no cases or statutes:
Si At Age wist United Sletes One Belfeoey aya edly —
Dy Darter Cbede Arviwsy CE wUNs7o 1235 5 | Vignet te G eg.) US. Ay any

 

7th
B. SECOND CLAIM: On (date of the incident) Novem h eg Al, aoe
defendant (give the name and (if relevant) position heid of f each defendant involved in this incident)
New yor Stele thrviscy EZ Vass tovteipaslavice NY hide Hhitesey tolls
Nos CV One Cover her 3 ‘ti ode. Ot: Ni, Cu? York
did the following to me (briefly state what each defendant named above did): th é. va ike. \ Shakes kop LB & ZZ hey é ki fs *
Cisse ob BV rns “Gi ‘aay ails £1 fe veins tic hiev eds Eecti iV eness 1p {phe reuhé Epunsie Merk bo: ‘lee
Bech dotulel’ Gkawied nlermitlent disrupt #48 sy stewie py £2, MEA Ps ioe ties pits CVT Se tg CM Ee

‘al. “ey vesbicad’2 Ovid Qa & patesys tes € & Sp urns iG sehotag és PAIS Lediphe he / lide } iia Her =
ation iit Coonbuws Paice dveietts iL odes De 25 odin Andibiortic’ ibiees bie pate ‘bi’ ‘OC
Aiwoleder | Cowie o thetien” Gavbinves Double: Wile) bes ates Ag. 24 folks Ad UA, Ls $¢ alltel
Gettin ta tleete IO lanes cial Me ad bil Bods mule Hip had daly Kel Xmaht

The federal basis for this claim is:

   

  

 

 

 

State briefly exactly what vou want the Court to do for vou. Make no legal ar guments and cite no cases or statutes:

So mike VS Dallas Failuse. ty & dante e Plo bec fires sat vise Se 425
ji fe (pag Hees iinnis piccees$ ise Lurst Ab vied vevk. She dé Ling ie ot hey AEE E CW pce gg

 

If you have additional claims, use the above format to set them out on additional sheets of paper.

 

si
5
Case 1:19-cv-01354-FPG Document 1 Filed 10/03/19 Page 39 of 4

Defendant(s): se re ct
2, Court (if federal court, name the district; if state court, name the county):
ee
Docket or Index Number:

3.
4. Name of Judge to whom Case was assigned:
5, The approximate date the action was filed:
6. What was the disposition of the case?

Is it stil] pending? Yes No

If not, give the approximate date it was resolved.
Disposition (check those Statements which apply):
Dismissed (check the statement which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to prosecute, pay filing fee or otherwise respond to a
court order;

By court due to your voluntary withdrawal of claim;
Judgment upon motion or after trial entered for

plaintiff
defendant.

 

5. STATEMENT OF CLAIM
SAAR MEN LT OF CLAIM

Fed.R.Civ.P. 8(a) states that a pleading must contain "a short and plain statement of the claim showing that the pleader is
entitled to relief." "The function of pleadings under the F ederal Rules is to give fair notice of the claim asserted. Fair notice
is that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).

Fed.R.Civ.P, 10(b) states that “[ajll averments of claim ... shall be made in numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances,”

 

A-FERST CLAIM: On (date of the incident) dn & Vy, AC 3 :

defendant (give the name and (if relevant) the position held of each defendant involved in this incident)

: : Fa) ; AA vin al ~ OT te ok
Metropolitan life jisur(eiek. New York Wu ij ett, ne
t

Cleve. A. Kandarian,

 

 
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 40 of 45

did the following to me (or lefly
Canceling Ie j

state what each defendant named above did): fhe ithe t¢ Che: fer ot

LAS fbn. fegm Dol Ly At was pad bes Hivous hy Elec dea nse
WAS WiTEWwEed as est plarined Logs ot h le. Couetazé Combirres G7¢l
MES a¢ jn Sy Sten allyidiors hin tvs ACL SS o€ Cvmere- Zé. intes 174434

Ch be ting (0A ez led Contact Messe iy & ot Death, rE w GES i%4 bees 4 tp hidd », 4
ae va ok de tidy

 

The federal basis for this claim is:

 

State briefly exactly what you want the Court to do for

800 illo, in Dawnace §
Concealed Ahignee o € € obi Coe te

you. Make no legal arguments and cite no cases or Statutes:

RCO million in SU Cferance a Sewedh,
wn to lifes Mea wig ot idle bon with wil

Act
V& Aye & ak

B. SEEOND CLAIM: On (date of the incident) 0] £0) $
defendant (give the name and (if relevant)

 

position held of each defendant involved in ms ae ten Evid a
Matthys mead Goveryyoy- ot Wyam ig « Germitng CE Mctthew Mead
Paces toithin WwW hey O ME (AR AATATEN Acer Wyomiae

did the following to me (briefly State what each h defendant named above did):

 

 

  
   

Sy lh A shag yt a pe Nee we te
rie fb udben (é ypialony: LAL Me Li fen ¢ & Sede diet Cea its ot
ib ada won tke ties we State Le cal frowes/y site le ay cele) ¢ z }

ier: (See oak ites ites Zl Megs e UL ivte te Secsethy dusiiy ara the Larked Seles
le olapecebes Sof wi than Godt low cs wibee fr ¢ leqabag iembn l a

as sate ited Exp nescis v PN 6s va herie Ay: ‘he. 44 AS CLI 1 eeptuh lapansdes api each
= Fil i 3 OCs tea Gil ilfics taf {en PEE § Lxpiative beni. hebids ae
The federal basis for this claim i is: Wa Ui diay aad ty He Entiney of beet’ be ytys pcp lsc weer tes rch
Pe i iere oie] pA wate icddees eta sIfovies Coerbins 5 Shi gets ter, biserd itl
Seate bret ck pie Fe etee teh tit Coils «6 Afar St you. Aden 43 Saar h, nk GS 6 chee $b oh hake b {76 Obxi4 es
at Fist &
te 15 V5C 034) Mi Shi eejey AJA $ $1 TWeesp myn ty tle 1§ vse bee Rey __

“Deli everce Hue: fs iy Hae Acne cop Ebi! Obs 14 ie tien af bo oh

  

 
  

 
   

1¢€

If you have additional claims, use the above format to set them out on additional sheets of paper.
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 41 of 45

Defendant(s):

 

 

 

 

 

 

 

2. Court (if federal court, name the district: if state court, name the county):
3. Docket or Index Number:

4. Name of Judge to whom case was assigned:

5. The approximate date the action was filed:

6. What was the disposition of the case?

is it still pending? Yes No

 

If not, give the approximate date it was resolved.
Disposition (check those statements which apply):
Dismissed (check the statement which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to prosecute, pay filing fee or otherwise respond to a
court order;

By court due to your voluntary withdrawal of claim;

Judgment upon motion or after trial entered for

plaintiff
defendant.

 

5. STATEMENT OF CLAIM

Please note that it is not enough to Just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, just.tell the story of what happened and do not use legal jargon.

Fed.R.Civ.P. 8(a) states that a pleading must contain "a short and plain statement of the claim showing that the pleader 1s
entitled to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
is that which will enable the adverse party to answer and prepare for trial. allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).

Fed.R.Civ.P. 10(b) states that “faJll averments of claim ... shall be made in numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

 

A. FIRST CLAIM: On (date of the incident) November ~ December” ACIT

Past Bet 200)

| C
Comptehenhing Espionage inkeg ration message Combes 455 GSFiAate Cavie 04 Acres
patos Dipabek muoner-cle / ga letler if ands Eleventh le tte K vnvdes “G/)“ Cjpoves

IL Combines LT 005 Romen numbey to a5 Cert Art bio Tee wrtevgrouping T Mose,

Loninwerrt o£ ad fest OY nidden melliad of assassineke ke» fnes j€ 3 ih feng use f 13 la.

 

 

  
   
   
 
  

 

   
 
   

     
  

 

    

  
 
 

   
   
 

   

  
    

 

         

i

  
 

   
: Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 42 of 45

    

Sales Lingle Al Ix Sheridan Pr, 20H. George. OF row Awd, and
; « hit Folly Blud Western X ¥. locetios BAG od Ninge fe
aL. dduce dnd Cres fe’ Case ot Action: thyove zh 505 tained
A; deprste Concecled Lnslish linigensPe flac esS of assessineté.

or, Lise C5p pionege Altiidion fo Secretly Dishes Way o£ /, Le. thevsk Constewt
Opposition Giehing hes casfment ahese. paicte live Atte. k a23Z Secretly erist
Chomice! Contemine hue Secretly oA sto pisat hy, { heavisings ilhews Conpecatipn Liggito ny
The federal basis for this claim is: Su ve. Law Couspw sty L £ Boel al 14% =

tle ($8 17Sb tHe 1% AP3RG@\OSUSC Hdle 13 iil Mmotder= 9 yh

State briefly exactly what you want the Court to do for you. Make no legal arguments and cite no cases or statutes:

00 muilligun Dotlaes in Dienapes

  
    

 

 

. SECOND CLAIM: On (date of the incident) Sepstews he of v do] ] (No vem her AGt 5- Sept 17)
defendant (give the name and (if relevant) position held of each defendant involved in this incident)
Shecty Reichel Sollecity Claiwns Examiner II Neus ¥o vk Gy tu Lmutes/
V, Darel Rolunsory President CEO

did the following to me (briefly state what each dey ndant named above did):

    
 
   

 

 

or ousner (394 Vanaless Rahinsta byudlacdoc
Nau Delling ljwlipre D“Vides 4 guarantee tinanc g « J A rotectiou
tele fl Snel GSIVVGac€ Agi AhST fe LVGES PaymeuT PrOeMivM POuide.

Jerod 4 eLerpen. te fe jecvluad h Sf dowr2 5p Mess, OC Dec 1. Due. to
Watde Pugs rit j L(NAVemiag dion (asteot Acti Combines the

 
 

Against * dewtel Se, zuyer. ok pigpacy Abel & « C i 3 ay b, ‘d, BL, AA, wv

State briefly exactly what you want the Courts to do V for you. Make no legal arguments and cite no cases or statutes:

 
 
        
 

VEL Xe, Dor 7 ( f Se j wle. 1OIDwWN A TER dyn
fe ae lease. Con a f OW: ie Fake eno Wie to eleepebron os szaledd aalis pe weg tO “1 “bine
ik, Lar

        

 

 

ION boars wpe5 Wht pow wes helocetion bond (esuk 2

ave additional c

500. om

f you

wih Ce thvecten ig Discos <$

aims, use the above format to set them out on ad@itional sheets of pape

 
Case 1:19-cv-01354-FPG Document1 Filed 10/03/19 Page 43 of 45

6. SUMMARY OF RELIEF SOUGHT

 

Summarize the relief requested by you in each statement of claim above.

nee’ tate Catlin cechenge cf fet
: Ehhrial elk bla seed EK eth Eisen Pah

f) CtpAAC “ OMI, li OM 200. f p OO nillire

per Coe tedas re Da boithowms and Nea kork Coat | Motve (

I declare under penalty of perjury that the foregoing is true and correct.

Executed on Sep 30,A0/9

(datey

    
 

 

 

 

 

Do you want a jury trial? Yes

 

NOTE: Each plaintiff must sign this complaint and must also sign all subsequent papers filed with the Court.

i

 

 

Signature(s) of Plaintiff(s)
Ww
+
_—
oO
t+
+t
®
o
oO
oO
Oo
a
—
oO
© §
LY |
oO
a
TC
®
LL
a
_
Cc
@
=
5
oO
oO
QA
oO-*
oO
WL
st
LO
o
a
©O
>
2
Oo
am
a
®
Nn
©
O

6- }2S6b LMPOeed

09'Ve$

Now
et NG q88
beer}

AN Civasng
eq-¢ Wd

divd SDv1SOd ‘s'N

e0ert

i

ZE2O
- |

Thhb gGoOOo Uett bTOe

Mi

DTU EEF

ee et Lat kere Ein
FNIT OBLLOG Jv O103 Perret tave Ne ae E{o)
SHENH aHL OL FRenE nO Ee Ole) nay Pep eek rea)

 
Case 1:19-cv-01354-FPG Document1 Filed LO/Oy1@ Page € qe 3 5 4c
1S 44. (Rev, 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS . DEFENDANTS —— | ; j
Kev Palmer Sanh New York Centrol Moiva |

ear oe aa ‘
b) County of Residence of First Listed Plaintiff Er ww 70 A Re OE County of Residence of First Listed Defendant 0 Ft DCL a
2 a OFIELM

(EXCEPT IN U.S. PLAINTIFF CASES) CIN U.S. PLAINTIFF CASES ONLY) =

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Kevin P. Smith Pro Se
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) it. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government 03 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State aj 1 Incorporated or Principal Place o4 p4
of Business In This State .
fe U.S. Government 4 Diversity Citizen of Another State GR 2 fp 2 Incorporated and Principal Place o5 HG
Defendant (Indicate Citizenship of Parties in Item III) : of Business In Another State
Citizen or Subject of a O03 © 3. Foreign Nation g6 O06
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
{im CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES
“eo en 10 Insurance . PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure 422 Appeal 28 USC 158 0) 375 False Claims Act
\ PN © 120 Marine #7310 Airplane C365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal OF 376 Qui Tam (31 USC
\ “F130 Miller Act OG 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
(7 140 Negotiable Instrument Liability 1 367 Health Care/ (1 400 State Reapportionment
© 150 Recovery of Overpayment 20 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights © 430 Banks and Banking
C1 151 Medicare Act C330 Federal Employers’ Product Liability 0) 830 Patent 2.450 Commerce
O 152 Recovery of Defaulted Liability O 368 Asbestos Personal J 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Marine Injury Product New Ding Application gent70 Racketeer Influenced and
(Excludes Veterans) 01 345 Marine Product Liability (840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY OG 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle O01 370 Other Fraud : ( 710 Fair Labor Standards C1 861 HIA (1395 ff) GC) 485 Telephone Consumer
G 160 Stockholders’ Suits 1 355 Motor Vehicle © 371 Troth in Lending Act 1 862 Black Lung (923) Protection Act
SY 190 Other Contract Product Liability O 380 Other Personal 720 Labor/Management 1 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
G1 195 Contract Product Liability | #4,360 Other Personal Property Damage Relations 1 864 SSID Title XVI 0 850 Securities/Commodities/
© 196 Franchise Injury 385 Property Damage O 740 Railway Labor Act QO 865 RSI (405(g)) Exchange
O 362 Personal Injury - Product Liability © 75] Family and Medical Sy200 Other Statutory Actions
_ Medical Malpractice Leave Act O 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |0 790 Other Labor Litigation FEDERAL TAX SUITS 3893 Environmental Matters
- 210 Land Condemnation *€3°440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 895 Freedom of Information
/ O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
OC 230 Rent Lease & Ejectment 0 442 Employment 1 510 Motions to Vacate 0 87] IRS—Third Party 1 896 Arbitration
| i? 0] 240 Torts to Land pe443 Housing/ Sentence 26 USC 7609 C1 899 Administrative Procedure
* ‘fs Tort Product Liability i Accommodations O 530 General Act/Review or Appeal of
2 > © 290 All Other Real Property CO} 445 Amer. w/Disabilities - | [1 535 Death Penalty IMMIGRATION Agency Decision
3 mz Employment Other: O 462 Naturalization Application 50 Constitutionality of
a 0 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration State Statutes
“~s Other O 550 Civil Rights Actions
; S O 448 Education O 555 Prison Condition
‘ O) 560 Civil Detainee -
, Conditions of
j Confinement
| V. ORIGIN (Place an “X” in One Box Only)
‘ O 1 Original O12 Removed from O 3° Remanded from O 4 Reistatedor © 5 Tyansferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the US, Civil Statyteainder which you are filing (De not cite Jurisdictional statutes unless diversity)); =, _- > Pf - ; fe :
6090 C4 4 Vitor Olgety ) iA Boyer HH! x Use Y Fhis €7 704
Be deempegn of cause: :

VI. CAUSE OF ACTION - a uae nS ; ,
Mpitaed FiMDtS (¢5% [elefine pittersh-fe Giamerse

 

 

 

 

 

VI. REQUESTED IN ~—= (7: CHECK IF THIS IS A CLASS ACTION DEMANDS P a7 CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. LOO fly / | f pi-l JURY DEMAND: Yes No
VHI. RELATED CASE(S) See i a
IF ANY (Bee inseructions) ae ee a _ DOCKET NUMBER oe
DATE ¢ i y a eSIGNA’ EOF ATTORNEj OF RECORD
{ } Cy / ,al) G Ketan f Ant

FOR OFFICE USE (FNLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
